Exhibit 10.5 A.A.P.L. FORM 610 - 1989 MODEL FORM OPERATING AGREEMENT OPERATING AGREEMENT DATED December 08, 2010 OPERATOR: Mogul Energy International, Inc. 2500 Wilcrest Dr., Ste. 405 Houston, TX 77042 CONTRACT AREA THE STAFFORD PROSPECT AREA, AS OUTLINED ON THE MOGUL ENERGY INTERNATIONAL, INC. PLAT, DATED DECEMBER 08, 2“A-1” All Located in Jackson County, Texas as shown on the plat dated December 07, 2010 containing approximately 2,000 acres, more or less (the Contract Area). COUNTY OFJacksonSTATE OF Texas COPYRIGHT 1989 ALL RIGHTS RESERVED AMERICAN ASSOCIATION OF PETROLEUM LANDMEN 4 FORT WORTH, TEXAS, 76137 APPROVED FORM. A.A.P.L. NO. 610 - 1989 A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT – 1989 TABLE OF CONTENTS Article Title Page I. DEFINITIONS 1 II. EXHIBITS 1 III. INTERESTS OF PARTIES 2 A. OIL AND GAS INTERESTS: 2 B. INTERESTS OF PARTIES IN COSTS AND PRODUCTION: 2 C. SUBSEQUENTLY CREATED INTERESTS: 2 IV. TITLES 2 A. TITLE EXAMINATION: 2 B. LOSS OR FAILURE OF TITLE: 3 1. Failure of Title 3 2. Loss by Non-Payment or Erroneous Payment of Amount Due 3 3. Other Losses 3 4. Curing Title 3 V. OPERATOR 4 A. DESIGNATION AND RESPONSIBILITIES OF OPERATOR: 4 B. RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR: 4 1. Resignation or Removal of Operator 4 2. Selection of Successor Operator 4 3. Effect of Bankruptcy 4 C. EMPLOYEES AND CONTRACTORS: 4 D. RIGHTS AND DUTIES OF OPERATOR: 4 1. Competitive Rates and Use of Affiliates 4 2. Discharge of joint Account Obligations 4 3. Protection from Liens 4 4. Custody of Funds 5 5. Access to Contract Area and Records 5 6. Filing and Furnishing Governmental Reports 5 7. Drilling and Testing Operations 5 8. Cost Estimates 5 9. Insurance 5 VI. DRILLING AND DEVELOPMENT 5 A. INITIAL WELL: 5 B. SUBSEQUENT OPERATIONS: 5 1. Proposed Operations 5 2. Operations by Less Than All Parties 6 3. Stand-By Costs 7 4. Deepening 8 5. Sidetracking 8 6. Order of Preference of Operations 8 7. Conformity to Spacing Pattern 9 8. Paying Wells 9 C. COMPLETION OF WELLS; REWORKING AND PLUGGING BACK: 9 1. Completion 9 2. Rework, Recomplete or Plug Back 9 D. OTHER OPERATIONS: 9 E. ABANDONMENT OF WELLS: 9 1. Abandonment of Dry Holes 9 2. Abandonment of Wells That Have Produced 10 3. Abandonment of Non-Consent Operations 10 F. TERMINATION OF OPERATIONS: 10 G. TAKING PRODUCTION IN KIND 10 (Option 1) Gas Balancing Agreement 10 (Option 2) No Gas Balancing Agreement 11 VII. EXPENDITURES AND LIABILITY OF PARTIES 11 A. LIABILITY OF PARTIES: 11 B. LIENS AND SECURITY INTERESTS: 12 C. ADVANCES: 12 D. DEFAULTS AND REMEDIES: 12 1. Suspension of Rights 13 2. Suit for Damages 13 3. Deemed Non-Consent 13 4. Advance Payment 13 5. Costs and Attorneys' Fees 13 E. RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES: 13 F. TAXES: 13 VIII. ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST 14 A. SURRENDER OF LEASES: 14 B. RENEWAL OR EXTENSION OF LEASES: 14 C. ACREAGE OR CASH CONTRIBUTIONS: 14 D. ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST: 15 E. WAIVER OF RIGHTS TO PARTITION: 15 F. PREFERENTIAL RIGHT TO PURCHASE: 15 IX. INTERNAL REVENUE CODE ELECTION 15 X. CLAIMS AND LAWSUITS 15 XI. FORCE MAJEURE 16 XII. NOTICES 16 XIII. TERM OF AGREEMENT 16 XIV. COMPLIANCE WITH LAWS AND REGULATIONS 16 A. LAWS, REGULATIONS AND ORDERS: 16 B. GOVERNING LAW: 16 C. REGULATORY AGENCIES: 16 XV. MISCELLANEOUS 17 A. EXECUTION: 17 B. SUCCESSORS AND ASSIGNS: 17 C. COUNTERPARTS: 17 D. SEVERABILITY: 17 XVI. OTHER PROVISIONS 17 A. STAFFORD PARTICIPATION AGREEMENT 17 B. ADDITIONAL NOTICE PROVISION 17 C. FAILURE TO PAY INVOICE 17 D. MULTIPLE DRILLING PROPOSALS 17 E. DISTRIBUTION OF REVENUES 17 F. PREPAYMENT 17 G. INFORMATION AND DATA 17 H. OPERATOR’S AUTHORITY TO SELL GAS PRODUCTION 18 I. SEISMIC OPERATIONS 18 J. CONTRACT OPERATIONS 18 1 OPERATING AGREEMENT 2 THIS AGREEMENT, entered into on this 8TH Day of December, 2010, by and between Mogul Energy International, Inc., 3 hereinafter designated and referred to as "Operator," and the signatory party or parties other than Operator, sometimes 4 hereinafter referred to individually as "Non-Operator," and collectively as "Non-Operators." 5 WITNESSETH: 6 WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or Oil and Gas Interests in the land 7 identified in Exhibit "A," and the parties hereto have reached an agreement to explore and develop these Leases and/or Oil 8 and Gas Interests for the production of Oil and Gas to the extent and as hereinafter provided, 9 NOW, THEREFORE, it is agreed as follows: 10 ARTICLE I. 11 DEFINITIONS 12 As used in this agreement, the following words and terms shall have the meanings here ascribed to them: 13 A. The term "AFE" shall mean an Authority for Expenditure prepared by a party to this agreement for the purpose of 14 estimating the costs to be incurred in conducting an operation hereunder. 15 B. The term "Completion" or "Complete" shall mean a single operation intended to complete a well as a producer of Oil 16 and Gas in one or more Zones, including, but not limited to, the setting of production casing, perforating, well stimulation 17 and production testing conducted in such operation. 18 C. The term "Contract Area" shall mean all of the lands; Oil and Gas Leases and/or Oil and Gas Interests intended to be 19 developed and operated for Oil and Gas purposes under this agreement.Such lands, Oil and Gas Leases and Oil and Gas 20 Interests are described in Exhibit "A." 21 D. The term "Deepen" shall mean a single operation whereby a well is drilled to an objective Zone below the deepest 22 Zone in which the well was previously drilled, or below the Deepest Zone proposed in the associated AFE, whichever is the 23 lesser. 24 E. The terms "Drilling Party" and "Consenting Party" shall mean a party who agrees to join in and pay its share of the 25 cost of any operation conducted under the provisions of this agreement. 26 F. The term "Drilling Unit" shall mean the area fixed for the drilling of one well by order or rule of any state or federal 27 body having authority.If a Drilling Unit is not fixed by any such rule or order, a Drilling Unit shall be the drilling unit as 28 established by the pattern of drilling in the Contract Area unless fixed by express agreement of the Drilling Parties. 29 G. The term "Drillsite" shall mean the Oil and Gas Lease or Oil and Gas Interest on which a proposed well is to be 30 located. 31 H. The term "Initial Well" shall mean the well required to be drilled by the parties hereto as provided in Article VI.A. 32 1. The term "Non-Consent Well" shall mean a well in which less than all parties have conducted an operation as 33 provided in Article VI.B.2. 34 J. The terms "Non-Drilling Party" and "Non-Consenting Party" shall mean a party who elects not to participate in a 35 proposed operation. 36 K. The term "Oil and Gas" shall mean oil, gas, casinghead gas, gas condensate, and/or all other liquid or gaseous 37 hydrocarbons and other marketable substances produced therewith, unless an intent to limit the inclusiveness of this term is 38 specifically stated. 39 L. The term "Oil and Gas Interests" or "Interests" shall mean unleased fee and mineral interests in Oil and Gas in tracts 40 of land lying within the Contract Area, which are owned by parties to this agreement. 41 M. The terms "Oil and Gas Lease," "Lease" and "Leasehold" shall mean the oil and gas leases or interests therein 42 covering tracts of land lying within the Contract Area, which are owned by the parties to this agreement. 43 N. The term "Plug Back" shall mean a single operation whereby a deeper Zone is abandoned in order to attempt a 44 Completion in a shallower Zone. 45 O. The term "Recompletion" or "Recomplete" shall mean an operation whereby a Completion in one Zone is abandoned 46 in order to attempt a Completion in a different Zone within the existing wellbore. 47 P.The term "Rework" shall mean an operation conducted in the wellbore of a well after it is Completed to secure, 48 restore, or improve production in a Zone, which is currently open to production in the wellbore.Such operations include, but 49 are not limited to, well stimulation operations but exclude any routine repair or maintenance work or drilling, Sidetracking, 50 Deepening, Completing, Recompleting, or Plugging Back of a well. 51 Q.The term "Sidetrack" shall mean the directional control and intentional deviation of a well from vertical so as to 52 change the bottom hole location unless done to straighten the hole or to drill around junk in the hole to overcome other 53 mechanical difficulties. 54 R. The term "Zone" shall mean a stratum of earth containing or thought to contain a common accumulation of Oil and 55 Gas separately producible from any other common accumulation of Oil and Gas. 56 Unless the context otherwise clearly indicates, words used in the singular include the plural, the word "person" includes 57 natural and artificial persons, the plural includes the singular, and any gender includes the masculine, feminine, and neuter. 58 ARTICLE II. 59 EXHIBITS 60 The following exhibits, as indicated below and attached hereto, are incorporated in and made a part hereof: 61 XA. Exhibit "A," shall include the following information: 62 (1) Description of lands subject to this agreement, and Land plat outlining the Stafford Prospect Contract Area 63 (2) Restrictions, if any, as to depths, formations, or substances, 64 (3) Parties to agreement with addresses and telephone numbers for notice purposes, 65 (4) Percentages or fractional interests of parties to this agreement, 66 (5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement, 67 (6) Burdens on production. 68 B. Exhibit "B," Form of Lease. 69 X C. Exhibit "C," Accounting Procedure. 70 XD. Exhibit "D," Insurance. 71 XE. Exhibit "E," Gas Balancing Agreement. 72 X F. Exhibit "F," Non-Discrimination and Certification of Non-Segregated Facilities. 73 G. Exhibit "G," Tax Partnership. 74 X H. Other: Stafford Area Participation Agreement 1 1 If any provision of any exhibit, except Exhibits "E," and "F" is inconsistent with any provision contained in 2 the body of this agreement, the provisions in the body of this agreement shall prevail. 3 ARTICLE III. 4 INTERESTS OF PARTIES 5 A.Oil and Gas Interests: 6 If any party owns an Oil and Gas Interest in the Contract Area, that Interest shall be treated for all purposes of this 7 agreement and during the term hereof as if it were covered by the form of Oil and Gas Lease attached hereto as Exhibit "B," 8 and the owner thereof shall be deemed to own both royalty interest in such lease and the interest of the lessee thereunder. 9 B.Interests of Parties in Costs and Production: 10 Unless changed by other provisions, all costs and liabilities incurred in operations under this agreement shall be borne 11 and paid, and all equipment and materials acquired in operations on the Contract Area shall be owned, by the parties as their 12 interests are set forth in Exhibit "A." In the same manner, the parties shall also own all production of Oil and Gas from the 13 Contract Area subject, however, to the payment of royalties and other burdens on production as described hereafter. 14 Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas Interest on which royalty or other 15 burdens may be payable and except as otherwise expressly provided in this agreement, each party shall pay or deliver, or 16 cause to be paid or delivered, all burdens on its share of the production from the Contract Area up to, but not in excess of, 17 and shall indemnify, defend and hold the other parties free from any liability therefor. 18 Except as otherwise expressly provided in this agreement, if any party has contributed hereto any Lease or Interest which is 19 burdened with any royalty, overriding royalty, production payment or other burden on production in excess of the amounts 20 stipulated above, such party so burdened shall assume and alone bear all such excess obligations and shall indemnify, defend 21 and hold the other parties hereto harmless from any and all claims attributable to such excess burden.However, so long as 22 the Drilling Unit for the productive Zone(s) is identical with the Contract Area, each party shall pay or deliver, or cause to 23 be paid or delivered, all burdens on production from the Contract Area due under the terms of the Oil and Gas Lease(s) 24 which such party has contributed to this agreement, and shall indemnify, defend and hold the other parties free from any 25 liability therefor. 26 No party shall ever be responsible, on a price basis higher than the price received by such party, to any other party's 27 lessor or royalty owner, and if such other party's lessor or royalty owner should demand and receive settlement on a higher 28 price basis, the party contributing the affected Lease shall bear the additional royalty burden attributable to such higher price. 29 Nothing contained in this Article III.B. shall be deemed an assignment or cross-assignment of interests covered hereby, 30 and in the event two or more parties contribute to this agreement jointly owned Leases, the parties' undivided interests in 31 said Leaseholds shall be deemed separate leasehold interests for the purposes of this agreement. 32 C. Subsequently Created Interests: 33 If any party has contributed hereto a Lease or Interest that is burdened with an assignment of production given as security 34 for the payment of money, or if, after the date of this agreement, any party creates an overriding royalty, production 35 payment, net profits interest, assignment of production or other burden payable out of production attributable to its working 36 interest hereunder, such burden shall be deemed a "Subsequently Created Interest," Further, if any party has contributed 37 hereto a Lease or Interest burdened with an overriding royalty, production payment, net profits interest, or other burden 38 payable out of production created prior to the date of this agreement, and such burden is not shown on Exhibit "A," such 39 burden also shall be deemed a Subsequently Created Interest to the extent such burden causes the burdens on such party's 40 Lease or Interest to exceed the amount stipulated in Article III.B. above. 41 The party whose interest is burdened with the Subsequently Created Interest (the "Burdened Party") shall assume and 42 alone bear, pay and discharge the Subsequently Created Interest and shall indemnify, defend and hold harmless the other 43 parties from and against any liability therefor.Further, if the Burdened Party fails to pay, when due, its share of expenses 44 chargeable hereunder, all provisions of Article VII.B. shall be enforceable against the Subsequently Created Interest in the 45 same manner as they are enforceable against the working interest of the Burdened Party.If the Burdened Party is required 46 under this agreement to assign or relinquish to any other party, or parties, 'all or a portion of its working interest and/or the 47 production attributable thereto, said other party, or parties, shall receive said assignment and/or production free and clear of 48 said Subsequently Created Interest, and the Burdened Party shall indemnify, defend and hold harmless said other party, or 49 parties, from any and all claims and demands for payment asserted by owners of the Subsequently Created Interest. 50 ARTICLE IV. 51 TITLES 52 A. Title Examination: or the Drilling Unit, or maximum anticipated Drilling Unit 53 Title examination shall may be made on the Drillsite / of any proposed well prior to commencement of drilling operations and, 54 if a majority in interest of the Drilling Parties so request or Operator so elects, title examination shall be made on the entire 55 Drilling Unit, or maximum anticipated Drilling Unit, of the well.The opinion will include the ownership of the working 56 interest, minerals, royalty, overriding royalty and production payments under the applicable Leases.Each party contributing, 57 Leases and/or Oil and Gas Interests to be included in the Drillsite or Drilling Unit, if appropriate, shall furnish to Operator 58 all abstracts (including federal lease status reports), title opinions, title papers and curative material in its possession free of 59 charge.All such information not in the possession of or made available to Operator by the parties, but necessary for the 60 examination of the title, shall be obtained by Operator.Operator shall cause title to be examined by attorneys on its staff or 61 by outside attorneys, Copies of all title opinions shall be furnished to each Drilling Party upon request.Costs incurred by Operator in 62 procuring abstracts, curative matters, fees paid outside attorneys for title examination (including preliminary, supplemental, shut-in royalty 63 opinions and division order title opinions) and other direct charges as provided in Exhibit "C" shall be borne by the Drilling 64 Parties in the proportion that the interest of each Drilling Party bears to the total interest of all Drilling Parties, as such 65 interests appear in Exhibit "A." Operator shall make no charge for services rendered by its staff attorneys or other personnel 66 in the performance of the above functions. 67 Each party shall be responsible for securing curative matter and pooling amendments or agreements required in 68 connection with Leases or Oil and Gas Interests contributed by such party.Operator shall be responsible for the preparation 69 and recording of pooling designations or declarations and communitization agreements as well as the conduct of hearings 70 before governmental agencies for the securing of spacing or pooling orders or any other orders necessary or appropriate to 71 the conduct of operations hereunder.This shall not prevent any party from appearing on its own behalf at such hearings. 72 Costs incurred by Operator, including fees paid to outside attorneys, which are associated with hearings before governmental 73 agencies, and which costs are necessary and proper for the activities contemplated under this agreement, shall be direct 74 charges to the joint account and shall not be covered by the administrative overhead charges as provided in Exhibit “C.” 2 2 1. Operator shall make no charge for services rendered by its staff attorneys or other personnel in the performance of the above 2 functions. 3 No well shall be drilled on the Contract Area until after (1) the title to the Drillsite or Drilling Unit, if appropriate, has 4 been examined as above provided, and (2) the title has been approved by the examining attorney or title has been accepted by 5 all of the Drilling Parties in such well.Operator; provided, however, Operator shall not be liable to Non-Operators if no title opinion is obtained or, if obtained, title curative is not completed. 6 B. Loss or Failure of Title: 7 1. Failure of Title: Should any Oil and Gas Interest or Oil and Gas Lease be lost through failure of title, which results in a 8 reduction of interest from that shown on Exhibit "A," the party credited with contributing the affected Lease or Interest 9 (including, if applicable, a successor in interest to such party) shall have ninety (90) days from final determination of title 10 failure to acquire a new lease or other instrument curing the entirety of the title failure, which acquisition will not be subject 11 to Article VIII.B., and failing to do so, this agreement, nevertheless, shall continue in force as to all remaining Oil and Gas 12 Leases and Interests; and, 13 (a) The party credited with contributing the Oil and Gas Lease or Interest affected by the title failure (including, if 14 applicable, a successor in interest to such party) shall bear alone the entire loss and it shall not be entitled to recover from 15 Operator or the other parties any development or operating costs which it may have previously paid or incurred, but there 16 shall be no additional liability on its part to the other parties hereto by reason of such title failure; 17 (b) There shall be no retroactive adjustment of expenses incurred or revenues received from the operation of the 18 Lease or Interest which has failed, but the interests of the parties contained on Exhibit "A" shall be revised on an acreage 19 basis, as of the time it is determined finally that title failure has occurred, so that the interest of the party whose Lease or 20 Interest is affected by the title failure will thereafter be reduced in the Contract Area by the amount of the Lease or Interest failed; 21 (c) If the proportionate interest of the other parties hereto in any producing well previously drilled on the Contract 22 Area is increased by reason of the title failure, the party who bore the costs incurred in connection with such well attributable 23 to the Lease or Interest which has failed shall receive the proceeds attributable to the increase in such interest (less costs and 24 burdens attributable thereto) until it has been reimbursed for unrecovered costs paid by it in connection with such well 25 attributable to such failed Lease or Interest; 26 (d) Should any person not a party to this agreement, who is determined to be the owner of any Lease or Interest 27 which has failed, pay in any manner any part of the cost of operation, development, or equipment, such amount shall be paid 28 to the party or parties who bore the costs which are so refunded; 29 (e) Any liability to account to a person not a party to this agreement for prior production of Oil and Gas which arises 30 by reason of title failure shall be borne severally by each party (including a predecessor to a current party) who received 31 production for which such accounting is required based on the amount of such production received, and each such party shall 32 severally indemnify, defend and hold harmless all other parties hereto for any such liability to account; 33 (f)No charge shall be made to the joint account for legal expenses, fees or salaries in connection with the defense of 34 the Lease or Interest claimed to have failed, but if the party contributing such Lease or Interest hereto elects to defend its title 35 it shall bear all expenses in connection therewith; and 36 (g) If any party is given credit on Exhibit "A" to a Lease or Interest which is limited solely to ownership of an 37 interest in the wellbore of any well or wells and the production therefrom, such party's absence of interest in the remainder 38 of the Contract Area shall be considered a Failure of Title as to such remaining Contract Area unless that absence of interest 39 is reflected on Exhibit "A." 40 2. Loss by Non-Payment or Erroneous Payment of Amount Due: If, through mistake or oversight, any rental, shut-in well 41 payment, minimum royalty or royalty payment, or other payment necessary to maintain all or a portion of an Oil and Gas 42 Lease or Interest is not paid or is erroneously paid, and as a result a Lease or Interest terminates, there shall be no monetary 43 liability against the party who failed to make such payment.Unless the party who failed to make the required payment 44 secures a new Lease or Interest covering the same interest within ninety (90) days from the discovery of the failure to make 45 proper payment, which acquisition will not be subject to Article VIII.B., the interests of the parties reflected on Exhibit "A" 46 shall be revised on an acreage basis, effective as of the date of termination of the Lease or Interest involved, and the party 47 who failed to make proper payment will no longer be credited with an interest in the Contract Area on account of ownership 48 of the Lease or Interest which has terminated.If the party who failed to make the required payment shall not have been fully 49 reimbursed, at the time of the loss, from the proceeds of the sale of Oil and Gas attributable to the lost Lease or Interest, 50 calculated on an acreage basis, for the development and operating costs previously paid on account of such Lease or Interest, 51 it shall be reimbursed for unrecovered actual costs previously paid by it (but not for its share of the cost of any dry hole 52 previously drilled or wells previously abandoned) from so much of the following as is necessary to effect reimbursement: 53 (a) Proceeds of Oil and Gas produced prior to termination of the Lease or Interest, less operating expenses and lease 54 burdens chargeable hereunder to the person who failed to make payment, previously accrued to the credit of the lost Lease or 55 Interest, on an acreage basis, up to the amount of unrecovered costs; 56 (b) Proceeds of Oil and Gas, less operating expenses and lease burdens chargeable hereunder to the person who failed 57 to make payment, up to the amount of unrecovered costs attributable to that portion of Oil and Gas thereafter produced and 58 marketed (excluding production from any wells thereafter drilled) which, in the absence of such Lease or Interest termination, 59 would be attributable to the lost Lease or Interest on an acreage basis and which as a result of such Lease or Interest 60 termination is credited to other parties, the proceeds of said portion of the Oil and Gas to be contributed by the other parties 61 in proportion to their respective interests reflected on Exhibit "A"; and, 62 (c) Any monies, up to the amount of unrecovered costs, that may be paid by any party who is, or becomes, the owner 63 of the I-ease or Interest lost, for the privilege of participating in the Contract Area or becoming a party to this agreement. 64 3. Other Losses: All losses of Leases or Interests committed to this agreement, other than those set forth in Articles 65 IV.B.1. and IV.B.2. above, shall be joint losses and shall be borne by all parties in proportion to their interests shown on 66 Exhibit "A." This shall include but not be limited to the loss of any Lease or Interest through failure to develop or because 67 express or implied covenants have not been performed (other than performance which requires only the payment of the money), 68 and the loss of any Lease by expiration at the end of its primary term if it is not renewed or extended.There shall be no 69 readjustment of interests in the remaining portion of the Contract Area on account of any joint loss. 70 4. Curing Title: In the event of a Failure of Title under Article IV.B.I. or a loss of title under Article IV, B.2. above, any 71 Lease or Interest acquired by any party hereto (other than the party whose interest has failed or was lost) during the ninety 72 (90) day period provided by Article IV.B.1. and Article IV.B.2. above covering all or a portion of the interest that has failed 73 or was lost shall be offered at cost to the party whose interest has failed or was lost, and the provisions of Article VIII.B. 74 shall not apply to such acquisition. 3 1 ARTICLE V. 2 OPERATOR 3 A. Designation and Responsibilities of Operator: 4 MOGUL ENERGY INTERNATIONAL, INC. shall be the Operator of the Contract Area, and shall conduct 5 and direct and have full control of all operations on the Contract Area as permitted and required by, and within the limits of 6 this agreement.In its performance of services hereunder for the Non-Operators, Operator shall be an independent contractor 7 not subject to the control or direction of the Non-Operators except as to the type of operation to be undertaken in accordance 8 with the election procedures contained in this agreement.Operator shall not be deemed, or hold itself out as, the agent of the 9 Non-Operators with authority to bind them to any obligation or liability assumed or incurred by Operator as to any third 10 party.Operator shall conduct its activities under this agreement as a reasonable prudent operator, in a good and workmanlike 11 manner, with due diligence and dispatch, in accordance with good oilfield practice, and in compliance with applicable law and 12 regulation, but in no event shall it have any liability as Operator to the other parties for losses sustained or liabilities incurred 13 except such as may result from gross negligence or willful misconduct. 14 B. Resignation or Removal of Operator and Selection of Successor: 15 1. Resignation or Removal of Operator: Operator may resign at any time by giving written notice thereof to Non-Operators. 16 If Operator terminates its legal existence, no longer owns an interest hereunder in the Contract Area, or is no longer capable of 17 serving as Operator, Operator shall be deemed to have resigned without any action by Non-Operators, except the selection of a 18 successor.Operator may be removed only for good cause by the affirmative vote of Non-Operators owning a majority interest 19 based on ownership as shown on Exhibit "A" remaining after excluding the voting interest of Operator; such vote shall not be 20 deemed effective until a written notice has been delivered to the Operator by a Non-Operator detailing the alleged default and 21 Operator has failed to cure the default within thirty (30) days from its receipt of the notice or, if the default concerns an 22 operation then being conducted, within twenty four (24) hours of its receipt of the notice.For purposes hereof, "good cause" shall 23 mean not only gross negligence or willful misconduct but also the material breach of or inability to meet the standards of 24 operation contained in Article V.A. or material failure or inability to perform its obligations under this agreement. 25 Subject to Article VII. D.I., such resignation or removal shall not become effective until 7:00 o'clock A.M. on the first 26 day of the calendar month following the expiration of ninety (90) days after the giving of notice of resignation by Operator 27 or action by the Non-Operators to remove Operator, unless a successor Operator has been selected and assumes the duties of 28 Operator at an earlier date.Operator, after effective date of resignation or removal, shall be bound by the terms hereof as a 29 Non-Operator.A change of a corporate name or structure of Operator or transfer of Operator's interest to any single 30 subsidiary, parent or successor corporation shall not be the basis for removal of Operator. 31 2. Selection of Successor Operator: Upon the resignation or removal of Operator under any provision of this agreement, a 32 successor Operator shall be selected by the parties.The successor Operator shall be selected from the parties owning an 33 interest in the Contract Area at the time such successor Operator is selected.The successor Operator shall be selected by the 34 affirmative vote of two (2) or more parties owning a majority interest based on ownership as shown on Exhibit "A"; 35 provided, however, if an Operator which has been removed or is deemed to have resigned fails to vote or votes only to 36 succeed itself, the successor Operator shall be selected by the affirmative vote of the party or parties owning a majority 37 interest based on ownership as shown on Exhibit "A" remaining after excluding the voting interest of the Operator that was 38 removed or resigned. The former Operator shall promptly deliver to the successor Operator all records and data relating to 39 the operations conducted by the former Operator to the extent such records and data are not already in the possession of the 40 successor operator.Any cost of obtaining or copying the former Operator's records and data shall be charged to the joint 41 account. 42 3. Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed in receivership, it shall be deemed to have 43 resigned without any action by Non-Operators, except the selection of a successor.If a petition for relief under the federal 44 bankruptcy laws is filed by or against Operator, and the removal of Operator is prevented by the federal bankruptcy court, all 45 Non-Operators and Operator shall comprise an interim operating committee to serve until Operator has elected to reject or 46 assume this agreement pursuant to the Bankruptcy Code, and an election to reject this agreement by Operator as a debtor in 47 possession, or by a trustee in bankruptcy, shall be deemed a resignation as Operator without any action by Non-Operators, 48 except the selection of a successor.During the period of time the operating committee controls operations, all actions shall 49 require the approval of two (2) or more parties owning a majority interest based on ownership as shown on Exhibit "A." In 50 the event there are only two (2) parties to this agreement, during the period of time the operating committee controls 51 operations, a third party acceptable to Operator, Non-Operator and the federal bankruptcy court shall be selected as a 52 member of the operating committee, and all actions shall require the approval of two (2) members of the operating 53 committee without regard for their interest in the Contract Area based on Exhibit "A." 54 C. Employees and Contractors: 55 The number of employees or contractors used by Operator in conducting operations hereunder, their selection, and the 56 hours of labor and the compensation for services performed shall be determined by Operator, and all such employees or 57 contractors shall be the employees or contractors of Operator. 58 D. Rights and Duties of Operator: 59 1. Competitive Rates and Use of Affiliates: All wells drilled on the Contract Area shall be drilled on a competitive 60 contract basis at the usual rates prevailing in the area.If it so desires, Operator may employ its own tools and equipment in 61 the drilling of wells, but its charges therefor shall not exceed the prevailing rates in the area and the rate of such charges 62 shall be agreed upon by the parties in writing before drilling operations are commenced, and such work shall be performed by 63 Operator under the same terms and conditions as are customary and usual in the area in contracts of independent contractors 64 who are doing work of a similar nature.All work performed or materials supplied by affiliates or related parties of Operator 65 shall be performed or supplied at competitive rates, pursuant to written agreement, and in accordance with customs and 66 standards prevailing in the industry. 67 2. Discharge of Joint Account Obligations: Except as herein otherwise specifically provided, Operator shall promptly pay 68 and discharge expenses incurred in the development and operation of the Contract Area pursuant to this agreement and shall 69 charge each of the parties hereto with their respective proportionate shares upon the expense basis provided in ' Exhibit "C." 70 Operator shall keep an accurate record of the joint account hereunder, showing expenses incurred and charges and credits 71 made and received. 72 3. Protection from Liens: Operator shall pay, or cause to be paid, as and when they become due and payable, all accounts 73 of contractors and suppliers and wages and salaries for services rendered or performed, and for materials supplied on, to or in 74 respect of the Contract Area or any operations for the joint account thereof, and shall keep the Contract Area free from 4 1 liens and encumbrances resulting therefrom except for those resulting from a bona fide dispute as to services rendered or 2 materials supplied. 3 4. Custody of Funds: Operator shall hold for the account of the Non-Operators any funds of the Non-Operators advanced 4 or paid to the Operator, either for the conduct of operations hereunder or as a result of the sale of production from the 5 Contract Area, and such funds shall remain the funds of the Non-Operators on whose account they are advanced or paid until 6 used for their intended purpose or otherwise delivered to the Non-Operators or applied toward the payment of debts as 7 provided in Article VII.B. Nothing in this paragraph shall be construed to establish a fiduciary relationship between Operator 8 and Non-Operators for any purpose other than to account for Non-Operator funds as herein specifically provided.Nothing in 9 this paragraph shall require the maintenance by Operator of separate accounts for the funds of Non-Operators unless the 10 parties otherwise specifically agree. 11 5.Access to Contract Area and Records: Operator shall, except as otherwise provided herein, permit each Non-Operator 12 or its duly authorized representative, at the Non-Operator’s sole risk and cost, full and free access at all reasonable times to 13 all operations of every kind and character being conducted for the joint account on the Contract Area and to the records of 14 operations conducted thereon or production therefrom, including Operator's books and records relating thereto. Such access 15 rights shall not be exercised in a manner interfering with Operator’s conduct of an operation hereunder and shall not obligate 16 Operator to furnish any geologic or geophysical data o an interpretive nature unless the cost of preparation of such 17 interpretive data was charged to the joint account.Operator will furnish to each Non-Operator upon request copies of any 18 and all reports and information obtained by Operator in connection with production and related items, including, without 19 limitation, meter and chart reports, production purchaser statements, run tickets and monthly gauge reports, but excluding 20 purchase contracts and pricing information to the extent not applicable to the production of the Non-Operator seeking the 21 information.Any audit of Operator's records relating to amounts expended and the appropriateness of such expenditures 22 shall be conducted in accordance with the audit protocol specified in Exhibit "C." 23 6. Filing and Furnishing Governmental Reports:Operator will file, and upon written request promptly furnish copies to 24 each requesting Non-Operator not in default of its payment obligations, all operational notices, reports or applications 25 required to be filed by local, State, Federal or Indian agencies or authorities having jurisdiction over operations hereunder. 26 Each Non-Operator shall provide to Operator on a timely basis all information necessary to Operator to make such filings. 27 7. Drilling and Testing Operations: The following provisions shall apply to each well drilled hereunder, including but not 28 limited to the Initial Well: 29 (a) Operator will promptly advise Non-Operators of the date on which the well is spudded, or the date on which 30 drilling operations are commenced. 31 (b) Operator will send to Non-Operators such reports, test results and notices regarding the progress of operations on the well 32 as the Non-Operators shall reasonably request, including, but not limited to, daily drilling reports, completion reports, and well logs. 33 (c) Operator shall adequately test all Zones encountered which may reasonably be expected to be capable of producing 34 Oil and Gas in paying quantities as a result of examination of the electric log or any other logs or cores or tests conducted 35 hereunder. 36 8. Cost Estimates.Upon request of any Consenting Party, Operator shall furnish estimates of current and cumulative costs 37 incurred for the joint account at reasonable intervals during the conduct of any operation pursuant to this agreement. 38 Operator shall not be held liable for errors in such estimates so long as the estimates are made in good faith. 39 9. Insurance: At all times while operations are conducted hereunder, Operator shall comply with the workers 40 compensation law of the state where the operations are being conducted; provided, however, that Operator may be a self- 41 insurer for liability under said compensation laws in which event the only charge that shall be made to the joint account shall 42 be as provided in Exhibit "C." Operator shall also carry or provide insurance for the benefit of the joint account of the parties 43 as outlined in Exhibit "D" attached hereto and made a part hereof.Operator shall require all contractors engaged in work on 44 or for the Contract Area to comply with the workers compensation law of the state where the operations are being conducted 45 and to maintain such other insurance as Operator may require. 46 In the event automobile liability insurance is specified in said Exhibit “D,” or subsequently receives the approval of the 47 parties, no direct charge shall be made by Operator for premiums paid for such insurance for Operator's automotive 48 equipment. 49 ARTICLE VI. 50 DRILLING AND DEVELOPMENT 51 A. Initial Well: 52 On or before the _1ST day of February, 2011, Operator shall commence the drilling of the Initial 53 Well at the following location: Stafford Area Prospect, Jackson County, Texas. 54 55 56 57 58 59 60 and shall thereafter continue the drilling of the well with due diligence to test the Frio Formation to a total depth of 7,400 feet 61 and as stipulated in that certain Participation Agreement, between the parties hereto. 62 63 64 65 66 is subject to the terms of said Participation Agreement 67 The drilling of the Initial Welland the participation therein by all parties is obligatory, subject to Article VI.C.I. as to participation 68 in Completion operations and Article VI.F. as to termination of operations and Article XI as to occurrence of force majeure. 69 B. Subsequent Operations: 70 1. Proposed Operations: If any party hereto should desire to drill any well on the Contract Area other than the initial Well, or 71 if any party should desire to Rework, Sidetrack, Deepen, Recomplete or Plug Back a dry hole or a well no longer capable of 72 producing in paying quantities in which such party has not otherwise relinquished its interest in the proposed objective Zone under 73 this agreement, the party desiring to drill, Rework, Sidetrack, Deepen, Recomplete or Plug Back such a well shall give written 74 notice of the proposed operation to the parties who have not otherwise relinquished their interest in such objective Zone 5 1 under this agreement and to all other parties in the case of a proposal for Sidetracking or Deepening, specifying the work to be 2 performed, the location, proposed depth, objective Zone and the estimated cost of the operation.The parties to whom such a 3 notice is delivered shall have thirty (30) days after receipt of the notice within which to notify the party proposing to do the work 4 whether they elect to participate in the cost of the proposed operation.If a drilling rig is on location, notice of a proposal to 5 Rework, Sidetrack, Recomplete, Plug Back or Deepen may be given by telephone and the response period shall be limited to twenty- 6 four (24) hours, inclusive of Saturday, Sunday and legal holidays.Failure of a party to whom such notice is delivered to reply 7 within the period above fixed shall constitute an election by that party not to participate in the cost of the proposed operation. 8 Any proposal by a party to conduct an operation conflicting with the operation initially proposed shall be delivered to all parties 9 within the time and in the manner provided in Article VI.B.6. 10 If all parties to whom such notice is delivered elect to participate in such a proposed operation, the parties shall be 11 contractually committed to participate therein provided such operations are commenced within the time period hereafter set 12 forth, and Operator shall, no later than ninety (90) days after expiration of the notice period of thirty (30) days (or as 13 promptly as practicable after the expiration of the twenty-four (24) hour period when a drilling rig is on location, as the case 14 may be), actually commence the proposed operation and thereafter complete it with due diligence at the risk and expense of 15 the parties participating therein; provided, however, said commencement date may be extended upon written notice of same 16 by Operator to the other parties, for a period of up to thirty (30) additional days if, in the sole opinion of Operator, such 17 additional time is reasonably necessary to obtain permits from governmental authorities, surface rights (including rights-of- 18 way) or appropriate drilling equipment, or to complete title examination or curative matter required for title approval or 19 acceptance.If the actual operation has not been commenced within the time provided (including any extension thereof as 20 specifically permitted herein or in the force majeure provisions of Article XI) and if any party hereto still desires to conduct 21 said operation, written notice proposing same must be resubmitted to the other parties in accordance herewith as if no prior 22 proposal had been made.Those parties that did not participate in the drilling of a well for which a proposal to Deepen or 23 Sidetrack is made hereunder shall, if such parties desire to participate in the proposed Deepening or Sidetracking operation, 24 reimburse the Drilling Parties in accordance with Article VI.B.4. in the event of a Deepening operation and in accordance 25 with Article VI.B.5. in the event of a Sidetracking operation. 26 2. Operations by Less Than All Parties: 27 (a) Determination of Participation.If any party to whom such notice is delivered as provided in Article VI.B.I. or 28 VI.C.l. (Option No. 2) elects not to participate in the proposed operation, then, in order to be entitled to the benefits of this 29 Article, the party or parties giving the notice and such other parties as shall elect to participate in the operation shall, no 30 later than ninety (90) days after the expiration of the notice period of thirty (30) days (or as promptly as practicable after the 31 expiration of the twenty-four (24) hour period when a drilling rig is on location, as the case may be) actually commence the 32 proposed operation and complete it with due diligence.Operator shall perform all work for the account of the Consenting 33 Parties; provided, however, if no drilling rig or other equipment is on location, and if Operator is a Non-Consenting Party, 34 the Consenting Parties shall either: (i) request Operator to perform the work required by such proposed operation for the 35 account of the Consenting Parties, or (ii) designate one of the Consenting Parties as Operator to perform such work.The 36 rights and duties granted to and imposed upon the Operator under this agreement are granted to and imposed upon the party 37 designated as Operator for an operation in which the original Operator is a Non-Consenting Party.Consenting Parties, when 38 conducting operations on the Contract Area pursuant to this Article VI.B.2., shall comply with all terms and conditions of this 39 agreement. 40 If less than all parties approve any proposed operation, the proposing party, immediately after the expiration of the 41 applicable notice period, shall advise all Parties of the total interest of the parties approving such operation and its 42 recommendation as to whether the Consenting Parties should proceed with the operation as proposed.Each Consenting Party, 43 within twenty-four (24) hours (inclusive of Saturday, Sunday and legal holidays) after delivery of such notice, shall advise the 44 proposing party of its desire to (i) limit participation to such party's interest as shown on Exhibit "A" or (ii) carry only its 45 proportionate part (determined by dividing such party's interest in the Contract Area by the interests of all Consenting Parties in 46 the Contract Area) of Non-Consenting Parties' interests, or (iii) carry its proportionate part (determined as provided in (ii)) of 47 Non-Consenting Parties' interests together with all or a portion of its proportionate part of any Non-Consenting Parties' 48 interests that any Consenting Party did not elect to take.Any interest of Non-Consenting Parties that is not carried by a 49 Consenting Party shall be deemed to be carried by the party proposing the operation if such party does not withdraw its 50 proposal.Failure to advise the proposing party within the time required shall be deemed an election under (i).In the event a 51 drilling rig is on location, notice may be given by telephone, and the time permitted for such a response shall not exceed a 52 total of twenty-four (24) hours, inclusive of Saturday, Sunday and legal holidays).The proposing party, at its election, may 53 withdraw such proposal if there is less than 100% participation and shall notify all parties of such decision within ten (10) 54 days, or within twenty-four (24) hours if a drilling rig is on location, following expiration of the applicable response period. 55 If 100% subscription to the proposed operation is obtained, the proposing party shall promptly notify the Consenting Parties 56 of their proportionate interests in the operation and the party serving as Operator shall commence such operation within the 57 period provided in Article VI.B.I., subject to the same extension right as provided therein. 58 (b) Relinquishment of Interest for Non-Participation.The entire cost and risk of conducting such operations shall be 59 borne by the Consenting Parties in the proportions they have elected to bear same under the terms of the preceding 60 paragraph.Consenting Parties shall keep the leasehold estates involved in such operations free and clear of all liens and 61 encumbrances of every kind created by or arising from the operations of the Consenting Parties.If such an operation results 62 in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the Consenting Parties shall plug and abandon the well and restore 63 the surface location as near as reasonably possible to its original condition at their sole cost, risk and expense; provided, however, that 64 those Non-Consenting Parties that participated in the drilling, Deepening or Sidetracking of the well shall remain liable for, and shall pay, 65 their proportionate shares of the cost of plugging and abandoning the well and restoring the surface location insofar only as those costs were not 66 increased by the subsequent operations of the Consenting Parties.If any well drilled, Reworked, Sidetracked, Deepened, 67 Recompleted or Plugged Back under the provisions of this Article results in a well capable of producing Oil and/or Gas in 68 paying quantities, the Consenting Parties shall Complete and equip the well to produce at their sole cost and risk, and the 69 well shall then be turned over to Operator (if the Operator did not conduct the operation) and shall be operated by it at the 70 expense and for the account of the Consenting Parties.Upon commencement of operations for the drilling, Reworking, 71 Sidetracking, Recompleting, Deepening or Plugging Back of any such well by Consenting Parties, in accordance with the 72 provisions of this Article, each Non-Consenting Party shall be deemed to have relinquished to Consenting Parties, and the 73 Consenting Parties shall own and be entitled to receive, in proportion to their respective interests, all of such Non- 74 Consenting Party's interest in the well and share of production therefrom or, in the case of a Reworking, Sidetracking, 6 1 Deepening, Recompleting or Plugging Back, or a Completion pursuant to Article VI.C.l. Option No. 2, all of such Non- 2 Consenting Party's interest in the production obtained from the operation in which the Non-Consenting Party did not elect 3 to participate.Such relinquishment shall be effective until the proceeds of the sale of such share, calculated at the well, or 4 market value thereof if such share is not sold (after deducting applicable ad valorem, production, severance, and excise taxes, 5 royalty, overriding royalty and other interests not excepted by Article III.C. payable out of or measured by the production 6 from such well accruing with respect to such interest until it reverts), shall equal the total of the following: 7 (i)300%of each such Non-Consenting Party's share of the cost of any newly acquired surface equipment 8 beyond the wellhead connections (including but not limited to stock tanks, separators, treaters, pumping equipment and 9 piping), plus 300% of each such Non-Consenting Party's share of the cost of operation of the well commencing with first 10 production and continuing until each such Non-Consenting Party's relinquished interest shall revert to it under other 11 provisions of this Article, it being agreed that each Non-Consenting Party's share of such costs and equipment will be that 12 interest which would have been chargeable to such Non-Consenting Party had it participated in the well from the beginning 13 of the operations; and 14 (ii)300%of (a) that portion of the costs and expenses of drilling, Reworking, Sidetracking, Deepening, 15 Plugging Back, testing, Completing, and Recompleting, after deducting any cash contributions received under Article VIII.C., 16 and of (b) that portion of the cost of newly acquired equipment in the well (to and including the wellhead connections), 17 which would have been chargeable to such Non-Consenting Party if it had participated therein. 18 Notwithstanding anything to the contrary in this Article VI.B., if the well does not reach the deepest objective Zone 19 described in the notice proposing the well for reasons other than the encountering of granite or practically impenetrable 20 substance or other condition in the hole rendering further operations impracticable, Operator shall give notice thereof to each 21 Non-Consenting Party who submitted or voted for an alternative proposal under Article VI.B.6. to drill the well to a 22 shallower Zone than the deepest objective Zone proposed in the notice under which the well was drilled, and each such Non- 23 Consenting Party shall have the option to participate in the initial proposed Completion of the well by paying its share of the 24 cost of drilling the well to its actual depth, calculated in the manner provided in Article VI.B.4. (a).If any such Non- 25 Consenting Party does not elect to participate in the first Completion proposed for such well, the relinquishment provisions 26 of this Article VI.B.2. (b) shall apply to such party's interest. 27 (c) Reworking, Recompleting or Plugging Back.An election not to participate in the drilling, Sidetracking or 28 Deepening of a well shall be deemed an election not to participate in any Reworking or Plugging Back operation proposed in 29 such a well, or portion thereof, to which the initial non-consent election applied that is conducted at any time prior to full 30 recovery by the Consenting Parties of the Non-Consenting Party's recoupment amount.Similarly, an election not to 31 participate in the Completing or Recompleting of a well shall be deemed an election not to participate in any Reworking 32 operation proposed in such a well, or portion thereof, to which the initial non-consent election applied that is conducted at 33 any time prior to full recovery by the Consenting Parties of the Non-Consenting Party's recoupment amount.Any such 34 Reworking, Recompleting or Plugging Back operation conducted during the recoupment period shall be deemed part of the 35 cost of operation of said well and there shall be added to the sums to be recouped by the Consenting Parties 300%, of 36 that portion of the costs of the Reworking, Recompleting or Plugging Back operation which would have been chargeable to 37 such Non-Consenting Party had it participated therein.If such a Reworking, Recompleting or Plugging Back operation is 38 proposed during such recoupment period, the provisions of this Article VI.B. shall be applicable as between said Consenting 39 Parties in said well. 40 (d) Recoupment Matters.During the period of time Consenting Parties are entitled to receive Non-Consenting Party's 41 share of production, or the proceeds therefrom, Consenting Parties shall be responsible for the payment of all ad valorem, 42 production, severance, excise, gathering and other taxes, and all royalty, overriding royalty and other burdens applicable to 43 Non-Consenting Party's share of production not excepted by Article III.C. 44 In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or Deepening operation, the Consenting 45 Parties shall be permitted to use, free of cost, all casing, tubing and other equipment in the well, but the ownership of all 46 such equipment shall remain unchanged; and upon abandonment of a well-after such Reworking, Sidetracking, Plugging Back, 47 Recompleting or Deepening, the Consenting Parties shall account for all such equipment to the owners thereof, with each 48 party receiving its proportionate part in kind or in value, less cost of salvage. 49 Within ninety (90) days after the completion of any operation under this Article, the party conducting the operations 50 for the Consenting Parties shall furnish each Non-Consenting Party with an inventory of the equipment in and connected to 51 the well, and an itemized statement of the cost of drilling, Sidetracking, Deepening, Plugging Back, testing, Completing, 52 Recompleting, and equipping the well for production; or, at its option, the operating party, in lieu of an itemized statement 53 of such costs of operation, may submit a detailed statement of monthly billings.Each month thereafter, during the time the 54 Consenting Parties are being reimbursed as provided above, the party conducting the operations for the Consenting Parties 55 shall furnish the Non-Consenting Parties with an itemized statement of all costs and liabilities incurred in the operation of 56 the well, together with a statement of the quantity of Oil and Gas produced from it and the amount of proceeds realized from 57 the sale of the well's working interest production during the preceding month.In determining the quantity of Oil and Gas 58 produced during any month, Consenting Parties shall use industry accepted methods such as but not limited to metering or 59 periodic well tests.Any amount realized from the sale or other disposition of equipment newly acquired in connection with 60 any such operation which would have been owned by a Non-Consenting Party had it participated therein shall be credited 61 against the total unreturned costs of the work done and of the equipment purchased in determining when the interest of such 62 Non-Consenting Party shall revert to it as above provided; and if there is a credit balance, it shall be paid to such Non- 63 Consenting Party. 64 If and when the Consenting Parties recover from a Non-Consenting Party's relinquished interest the amounts provided 65 for above, the relinquished interests of such Non-Consenting Party shall automatically revert to it as of 7:00 a.m. on the day 66 following the day on which such recoupment occurs, and, from and after such reversion, such Non-Consenting Party shall 67 own the same interest in such well, the material and equipment in or pertaining thereto, and the production therefrom as 68 such Non-Consenting Party would have been entitled to had it participated in the drilling, Sidetracking, Reworking, 69 Deepening, Recompleting or Plugging Back of said well. Thereafter, such Non-Consenting Party shall be charged with and 70 shall pay its proportionate part of the further costs of the operation of said well in accordance with the terms of this 71 agreement and Exhibit "C" attached hereto. 72 3. Stand-By Costs: When a well which has been drilled or Deepened has reached its authorized depth and all tests have 73 been completed and the results thereof furnished to the parties, or when operations on the well have been otherwise 74 terminated pursuant to Article VI.F., stand-by costs incurred pending response to a party s notice proposing a Reworking, 7 1 Sidetracking, Deepening, Recompleting, Plugging Back or Completing operation in such a well (including the period required 2 under Article VI.B.6. to resolve competing proposals) shall be charged and borne as part of the drilling or Deepening 3 operation just completed.Stand-by costs subsequent to all parties responding, or expiration of the response time permitted, 4 whichever first occurs, and prior to agreement as to the participating interests of all Consenting Parties pursuant to the terms 5 of the second grammatical paragraph of Article VI.B.2. (a), shall be charged to and borne as part of the proposed operation, 6 but if the proposal is subsequently withdrawn because of insufficient participation, such stand-by costs shall be allocated 7 between the Consenting Parties in the proportion each Consenting Party's interest as shown on Exhibit "A" bears to the total 8 interest as shown on Exhibit "A" of all Consenting Parties. 9 In the event that notice for a Sidetracking operation is given while the drilling rig to be utilized is on location, any party 10 may request and receive up to five (5) additional days after expiration of the twenty-four (24) hour response period specified in 11 Article VI.B.I. within which to respond by paying for all stand-by costs and other costs incurred during such extended 12 response period; Operator may require such party to pay the estimated stand-by time in advance as a condition to extending 13 the response period.If more than one party elects to take such additional time to respond to the notice, standby costs shall be 14 allocated between the parties taking additional time to respond on a day-to-day basis in the proportion each electing party's 15 interest as shown on Exhibit "A" bears to the total interest as shown on Exhibit "A" of all the electing parties. 16 4. Deepening: - If less than all the parties elect to participate in a drilling, Sidetracking, or Deepening operation proposed 17 pursuant to Article VI.B.I., the interest relinquished by the Non-Consenting Parties to the Consenting Parties under Article 18 VI.B.2. shall relate only and be limited to the lesser of (i) the total depth actually drilled or (ii) the objective depth or Zone 19 of which the parties were given notice under Article VI.B.1. ("Initial Objective").Such well shall not be Deepened beyond the 20 Initial Objective without first complying with this Article to afford the Non-Consenting Parties the opportunity to participate 21 in the Deepening operation. 22 In the event any Consenting Party desires to drill or Deepen a Non-Consent Well to a depth below the Initial Objective, 23 such party shall give notice thereof, complying with the requirements of Article VI.B.l., to all parties (including Non- 24 Consenting Parties).Thereupon, Articles VI.B.1. and 2. shall apply and all parties receiving such notice shall have the right to 25 participate or not participate in the Deepening of such well pursuant to said Articles VI.B.1. and 2. If a Deepening operation 26 is approved pursuant to such provisions, and if any Non-Consenting Party elects to participate in the Deepening operation, 27 such Non-Consenting party shall pay or make reimbursement (as the case may be) of the following costs and expenses: 28 (a) If the proposal to Deepen is made prior to the Completion of such well as a well capable of producing in paying 29 quantities, such Non-Consenting Party shall pay (or reimburse Consenting Parties for, as the case may be) that share of costs 30 and expenses incurred in connection with the drilling of said well from the surface to the Initial Objective which Non- 31 Consenting Party would have paid had such Non-Consenting Party agreed to participate therein, plus the Non-Consenting 32 Party's share of the cost of Deepening and of participating in any further operations on the well in accordance with the other 33 provisions of this Agreement; provided, however, all costs for testing and Completion or attempted Completion of the well 34 incurred by Consenting Parties prior to the point of actual operations to Deepen beyond the Initial Objective shall be for the 35 sole account of Consenting Parties. 36 (b) If the proposal is made for a Non-Consent Well that has been previously Completed as a well capable of producing 37 in paying quantities, but is no longer capable of producing in paying quantities, such Non-Consenting Party shall pay (or 38 reimburse Consenting Parties for, as the case may be) its proportionate share of all costs of drilling, Completing, and 39 equipping said well from the surface to the Initial Objective, calculated in the manner provided in paragraph (a) above, less 40 those costs recouped by the Consenting Parties from the sale of production from the well.The Non-Consenting Party shall 41 also pay its proportionate share of all costs of re-entering said well.The Non-Consenting Parties' proportionate part (based 42 on the percentage of such well Non-Consenting Party would have owned had it previously participated in such Non-Consent 43 Well) of the costs of salvable materials and equipment remaining in the hole and salvable surface equipment used in 44 connection with such well shall be determined in accordance with Exhibit "C." If the Consenting Parties have recouped the 45 cost of drilling, Completing, and equipping the well at the time such Deepening operation is conducted, then a Non- 46 Consenting Party may participate in the Deepening of the well with no payment for costs incurred prior to re-entering the 47 well for Deepening. 48 The foregoing shall not imply a right of any Consenting Party to propose any Deepening for a Non-Consent Well prior 49 to the drilling of such well to its Initial Objective without the consent of the other Consenting Parties as provided in Article 50 VI.F. 51 5. Sidetracking: Any party having the right to participate in a proposed Sidetracking operation that does not own an 52 interest in the affected wellbore at the time of the notice shall, upon electing to participate, tender to the wellbore owners its 53 proportionate share (equal to its interest in the Sidetracking operation) of the value of that portion of the existing wellbore 54 to be utilized as follows: 55 (a) If the proposal is for Sidetracking an existing dry hole, reimbursement shall be on the basis of the actual costs 56 incurred in the initial drilling of the well down to the depth at which the Sidetracking operation is initiated. 57 (b) If the proposal is for Sidetracking a well which has previously produced, reimbursement shall be on the basis of 58 such party's proportionate share of drilling and equipping costs incurred in the initial drilling of the well down to the depth 59 at which the Sidetracking operation is conducted, calculated in the manner described in Article VI.B.4(b) above.Such party's 60 proportionate share of the cost of the well's salvable materials and equipment down to the depth at which the Sidetracking 61 operation is initiated shall be determined in accordance with the provisions of Exhibit "C." 62 6. Order of Preference of Operations.Except as otherwise specifically provided in this agreement, if any party desires to 63 propose the conduct of an operation that conflicts with a proposal that has been made by a party under this Article VI, such 64 party shall have fifteen (15) days from delivery of the initial proposal, in the case of a proposal to drill a well or to perform 65 an operation on a well where no drilling rig is on location, or twenty-four (24) hours, exclusive of Saturday, Sunday and legal 66 holidays, from delivery of the initial proposal, if a drilling rig is on location for the well on which such operation is to be 67 conducted, to deliver to all parties entitled to participate in the proposed operation such party's alternative proposal, such 68 alternate proposal to contain the same information required to be included in the initial proposal.Each party receiving such 69 proposals shall elect by delivery of notice to Operator within five (5) days after expiration of the proposal, period, or within 70 twenty-four (24) hours (inclusive of Saturday, Sunday and legal holidays) if a drilling rig is on location for the well that is the 71 subject of the proposals, to participate in one of the competing proposals.Any party not electing within the time require 72 shall be deemed not to have voted.The proposal receiving the vote of parties owning the largest aggregate percentage 73 interest of the parties voting shall have priority over all other competing proposals; in the case of a tie vote, the 8 1 initial proposal shall prevail.Operator shall deliver notice of such result to all parties entitled to participate in the operation 2 within five (5) days after expiration of the election period (or within twenty-four (24) hours, exclusive of Saturday, Sunday 3 and legal holidays, if a drilling rig is on location).Each party shall then have two (2) days (or twenty-four (24) hours if a rig 4 is on location) from receipt of such notice to elect by delivery of notice to Operator to participate in such operation or to 5 relinquish interest in the affected well pursuant to the provisions of Article VI.B.2.; failure by a party to deliver notice within 6 such period shall be deemed an election not to participate in the prevailing proposal. 7 7.Conformity to Spacing Pattern.Notwithstanding the provisions of this Article VI.B.2., it is agreed that no wells shall be 8 proposed to be drilled to or Completed in or produced from a Zone from which a well located elsewhere on the Contract 9 Area is producing, unless such well conforms to the then-existing well spacing pattern for such Zone. 10 8. Paying Wells.No party shall conduct any Reworking, Deepening, Plugging Back, Completion, Recompletion, or 11 Sidetracking operation under this agreement with respect to any well then capable of producing in paying quantities except 12 with the consent of all parties that have not relinquished interests in the well at the time of such operation. 13 C. Completion of Wells; Reworking and Plugging Back: 14 1. Completion: Without the consent of all parties, no well shall be drilled, Deepened or Sidetracked, except any well 15 drilled, Deepened or Sidetracked pursuant to the provisions of Article VI.B.2. of this agreement.Consent to the drilling, 16 Deepening or Sidetracking shall include: 17 ()Option No. 1: All necessary expenditures for the drilling, Deepening or Sidetracking, testing, Completing and 18 equipping of the well, including necessary tankage and/or surface facilities. 19 (X)Option No. 2: All necessary expenditures for the drilling, Deepening or Sidetracking and testing of the well. When 20 such well has reached its authorized depth, and all logs, cores and other tests have been completed, and the results 21 thereof furnished to the parties, Operator shall give immediate notice to the Non-Operators having the right to 22 participate in a Completion attempt whether or not Operator recommends attempting to Complete the well, 23 together with Operator's AFE for Completion costs if not previously provided. The parties receiving such notice 24 shall have twenty-four (24) hours (inclusive of Saturday, Sunday and legal holidays) in which to elect by delivery of 25 notice to Operator to participate in a recommended Completion attempt or to make a Completion proposal with an 26 accompanying AFE.Operator shall deliver any such Completion proposal, or any Completion proposal conflicting 27 with Operator's proposal, to the other parties entitled to participate in such Completion in accordance with the 28 procedures specified in Article VI.B.6. Election to participate in a Completion attempt shall include consent to all 29 necessary expenditures for the Completing and equipping of such well, including necessary tankage and/or surface 30 facilities but excluding any stimulation operation not contained on the Completion AFE.Failure of any party 31 receiving such notice to reply within the period above fixed shall constitute an election by that party not to 32 participate in the cost of the Completion attempt; provided, that Article VI.B.6. shall control in the case of 33 conflicting Completion proposals. If one or more, but less than all of the parties, elect to attempt a Completion, the 34 provisions of Article VI.B.2. hereof (the phrase "Reworking, Sidetracking, Deepening, Recompleting or Plugging 35 Back" as contained in Article VI.B.2. shall be deemed to include "Completing") shall apply to the operations 36 thereafter conducted by less than all parties; provided, however, that Article VI.B.2 shall apply separately to each 37 separate Completion or Recompletion attempt undertaken hereunder, and an election to become a Non-Consenting 38 Party as to one Completion or Recompletion attempt shall not prevent a party from becoming a Consenting Party 39 in subsequent Completion or Recompletion attempts regardless whether the Consenting Parties as to earlier 40 Completions or Recompletions have recouped their costs pursuant to Article VI.B.2.; provided further, that any 41 recoupment of costs by a Consenting Party shall be made solely from the production attributable to the Zone in 42 which the Completion attempt is made. Election by a previous Non-Consenting Party to participate in a subsequent 43 Completion or Recompletion attempt shall require such party to pay its proportionate share of the cost of salvable 44 materials and equipment installed in the well pursuant to the previous Completion or Recompletion attempt, 45 insofar and only insofar as such materials and equipment benefit the Zone in which such party participates in a 46 Completion attempt. 47 2. Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or Plugged Back except a well Reworked, 48 Recompleted, or Plugged Back pursuant to the provisions of Article VI.B.2. of this agreement.Consent to the Reworking, 49 Recompleting or Plugging Back of a well shall include all necessary expenditures in conducting such operations and 50 Completing and equipping of said well, including necessary tankage and/or surface facilities. 51 D. Other Operations: 52 Operator shall not undertake any single project reasonably estimated to require an expenditure in excess of Fifty Thousand & no/100 53 Dollars ($50,000.00) except in connection with the 54 drilling, Sidetracking, Reworking, Deepening, Completing, Recompleting or Plugging Back of a well that has been previously 55 authorized by or pursuant to this agreement; provided, however, that, in case of explosion, fire, flood or other sudden 56 emergency, whether of the same or different nature, Operator may take such steps and incur such expenses as in its opinion 57 are required to deal with the emergency to safeguard life and property but Operator, as promptly as possible, shall report the 58 emergency to the other parties.If Operator prepares an AFE for its own use, Operator shall furnish any Non-Operator so 59 requesting an information copy thereof for any single project costing in excess ofFifty Thousand & no/100 Dollars 60 ( $50,000.00).Any party who has not relinquished its interest in a well shall have the right to propose that 61 Operator perform repair work or undertake the installation of artificial lift equipment or ancillary production facilities such as 62 salt water disposal wells or to conduct additional work with respect to a well drilled hereunder or other similar project (but 63 not including the installation of gathering lines or other transportation or marketing facilities, the installation of which shall 64 be governed by separate agreement between the parties) reasonably estimated to require an expenditure in excess of the 65 amount first set forth above in this Article VI.D. (except in connection with an operation required to be proposed under 66 Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed exclusively by those Articles).Operator shall deliver such 67 proposal to all parties entitled to participate therein.If within thirty (30) days thereof Operator secures the written consent 68 of any party or parties owning at least 66%of the interests of the parties entitled to participate in such operation, 69 each party having the right to participate in such project shall be bound by the terms of such proposal and shall be obligated 70 to pay its proportionate share of the costs of the proposed project as if it had consented to such project pursuant to the terms 71 of the proposal. 72 E. Abandonment of Wells: 73 1. Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant to Article VI.B.2., any well which has 74 been drilled or Deepened under the terms of this agreement and is proposed to be completed as a dry hole shall not be 9 1 plugged and abandoned without the consent of all parties.Should Operator, after diligent effort, be unable to contact any 2 party, or should any party fail to reply within twenty-four (24) hours (inclusive of Saturday, Sunday and legal holidays) after 3 delivery of notice of the proposal to plug and abandon such well, such party shall be deemed to have consented to the 4 proposed abandonment.All such wells shall be plugged and abandoned in accordance with applicable regulations and at the 5 cost, risk and expense of the parties who participated in the cost of drilling or Deepening such well.Any party who objects to 6 plugging and abandoning such well by notice delivered to Operator within twenty-four (24) hours (inclusive of Saturday, 7 Sunday and legal holidays) after delivery of notice of the proposed plugging shall take over the well as of the end of such 8 twenty-four (24) hour notice period and conduct further operations in search of Oil and/or Gas subject to the provisions of 9 Article VI.B.; failure of such party to provide proof reasonably satisfactory to Operator of its financial capability to conduct 10 such operations or to take over the well within such period or thereafter to conduct operations on such well or plug and 11 abandon such well shall entitle Operator to retain or take possession of the well and plug and abandon the well.The party 12 taking over the well shall indemnify Operator (if Operator is an abandoning party) and the other abandoning parties against 13 liability for any further operations conducted on such well except for the costs of plugging and abandoning the well and 14 restoring the surface, for which the abandoning parties shall remain proportionately liable. 15 2. Abandonment of Wells That Have Produced:Except for any well in which a Non-Consent operation has been 16 conducted hereunder for which the Consenting Parties have not been fully reimbursed as herein provided, any well which has 17 been completed as a producer shall not be plugged and abandoned without the consent of all parties.If all parties consent to 18 such abandonment, the well shall be plugged and abandoned in accordance with applicable regulations and at the cost, risk 19 and expense of all the parties hereto.Failure of a party to reply within thirty (30) days of delivery of notice of proposed 20 abandonment shall be deemed an election to consent to the proposal.If, within thirty (30) days after delivery of notice of the 21 proposed abandonment of any well, all parties do not agree to the abandonment of such well, those wishing to continue its 22 operation from the Zone then open to production shall be obligated to take over the well as of the expiration of the 23 applicable notice period and shall indemnify Operator (if Operator is an abandoning party) and the other abandoning parties 24 against liability for any further operations on the well conducted by such parties.Failure of such party or parties to provide 25 proof reasonably satisfactory to Operator of their financial capability to conduct such operations or to take over the well 26 within the required period or thereafter to conduct operations on such well shall entitle Operator to retain or take possession 27 of such well and plug and abandon the well. 28 Parties taking over a well as provided herein shall tender to each of the other parties its proportionate share of the value of 29 the well's salvable material and equipment, determined in accordance with the provisions of Exhibit "C," less the estimated cost 30 of salvaging and the estimated cost of plugging and abandoning and restoring the surface; provided, however, that in the event 31 the estimated plugging and abandoning and surface restoration costs and the estimated cost of salvaging are higher than the 32 value of the well's salvable material and equipment, each of the abandoning parties shall tender to the parties continuing 33 operations their proportionate shares of the estimated excess cost.Each abandoning party shall assign to the non-abandoning 34 parties, without warranty, express or implied, as to title or as to quantity, or fitness for use of the equipment and material, all 35 of its interest in the wellbore of the well and related equipment, together with its interest in the Leasehold insofar and only 36 insofar as such Leasehold covers the right to obtain production from that wellbore in the Zone then open to production.If the 37 interest of the abandoning party is or includes an Oil and Gas Interest, such party shall execute and deliver to the non- 38 abandoning party or parties an oil and gas lease, limited to the wellbore and the Zone then open to production, for a term of 39 one (1) year and so long thereafter as Oil and/or Gas is produced from the Zone covered thereby, such lease to be on the form 40 attached as Exhibit "B." The assignments or leases so limited shall encompass the Drilling Unit upon which the well is located. 41 The payments by, and the assignments or leases to, the assignees shall be in a ratio based upon the relationship of their 42 respective percentage of participation in the Contract Area to the aggregate of the percentages of participation in the Contract 43 Area of all assignees.There shall be no readjustment of interests in the remaining portions of the Contract Area. 44 Thereafter, abandoning parties shall have no further responsibility, liability, or interest in the operation of or production 45 from the well in the Zone then open other than the royalties retained in any lease made under the terms of this Article.Upon 46 request, Operator shall continue to operate the assigned well for the account of the non-abandoning parties at the rates and 47 charges contemplated by this agreement, plus any additional cost and charges which may arise as the result of the separate 48 ownership of the assigned well.Upon proposed abandonment of the producing Zone assigned or leased, the assignor or lessor 49 shall then have the option to repurchase its prior interest in the well (using the same valuation formula) and participate in 50 further operations therein subject to the provisions hereof. 51 3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.l. or VI.E.2. above shall be applicable as 52 between Consenting Parties in the event of the proposed abandonment of any well excepted from said Articles; provided, however, no well shall be permanently plugged and abandoned unless and until all parties having the right to conduct further 54 operations therein have been notified of the proposed abandonment and afforded the opportunity to elect to take over the well 55 in accordance with the provisions of this Article VI.E.; and provided further, that Non-Consenting Parties who own an interest 56 in a portion of the well shall pay their proportionate shares of abandonment and surface restoration costs for such well as 57 provided in Article VI.B.2.(b). 58 F. Termination of Operations: 59 Upon the commencement of an operation for the drilling, Reworking, Sidetracking, Plugging Back, Deepening, testing, 60 Completion or plugging of a well, including but not limited to the Initial Well, such operation shall not be terminated without 61 consent of parties bearing66% of the costs of such operation; provided, however, that in the event granite or other 62 practically impenetrable substance or condition in the hole is encountered which renders further operations impractical, 63 Operator may discontinue operations and give notice of such condition in the manner provided in Article VI.B.I, and the 64 provisions of Article VI.B. or VI.E. shall thereafter apply to such operation, as appropriate. 65 G. Taking Production in Kind: 66 (X )Option No. 1: Gas Balancing Agreement Attached: 67 Each party shall take in kind or separately dispose of its proportionate share of all Oil and Gas produced from the 68 Contract Area, exclusive of production which may be used in development and producing operations and in preparing and 69 treating Oil and Gas for marketing purposes and production unavoidably lost. Any extra expenditure incurred in the taking 70 in kind or separate disposition by any party of its proportionate share of the production shall be borne by such party.Any 71 party taking its share of production in kind shall be required to pay for only its proportionate share of such part of 72 Operator's surface facilities which it uses. 73 Each party shall execute such division orders and contracts as may be necessary for the sale of its interest in 74 production from the Contract Area, and, except as provided in Article VII.B., shall be entitled to receive payment 10 1 directly from the purchaser thereof for its share of all production. 2 If any party fails to make the arrangements necessary to take in kind or separately dispose of its proportionate 3 share of the Oil produced from the Contract Area, Operator shall have the right, subject to the revocation at will by 4 the party owning it, but not the obligation, to purchase such Oil or sell it to others at any time and from time to 5 time, for the account of the non-taking party. Any such purchase or sale by Operator may be terminated by 6 Operator upon at least ten (10) days written notice to the owner of said production and shall be subject always to 7 the right of the owner of the production upon at least ten (10) days written notice to Operator to exercise at any 8 time its right to take in kind, or separately dispose of, its share of all Oil not previously delivered to a purchaser. 9 Any purchase or sale by Operator of any other party's share of Oil shall be only for such reasonable periods of time 10 as are consistent with the minimum needs of the industry under the particular circumstances, but in no event for a 11 period in excess of one (1) year. 12 Any such sale by Operator shall be in a manner commercially reasonable under the circumstances but Operator 13 shall have no duty to share any existing market or to obtain a price equal to that received under any existing 14 market. The sale or delivery by Operator of a non-taking party's share of Oil under the terms of any existing 15 contract of Operator shall not give the non-taking party any interest in or make the non-taking party a party to said 16 contract. No purchase shall be made by Operator without first giving the non-taking party at least ten (10) days 17 written notice of such intended purchase and the price to be paid or the pricing basis to be used. 18 All parties shall give timely written notice to Operator of their Gas marketing arrangements for the following 19 month, excluding price, and shall notify Operator immediately in the event of a change in such arrangements. 20 Operator shall maintain records of all marketing arrangements, and of volumes actually sold or transported, which 21 records shall be made available to Non-Operators upon reasonable request. 22 In the event one or more parties' separate disposition of its share of the Gas causes split-stream deliveries to separate 23 pipelines and/or deliveries which on a day-to-day basis for any reason are not exactly equal to a party's respective proportion- 24 ate share of total Gas sales to be allocated to it, the balancing or accounting between the parties shall be in accordance with 25 any Gas balancing agreement between the parties hereto, whether such an agreement is attached as Exhibit "E" or is a 26 separate agreement. Operator shall give notice to all parties of the first sales of Gas from any well under this agreement. 27 ()Option No. 2:No Gas Balancing Agreement: 28 Each party shall take in kind or separately dispose of its proportionate share of all Oil and Gas produced from 29 the Contract Area, exclusive of production which may be used in development and producing operations and in 30 preparing and treating Oil and Gas for marketing purposes and production unavoidably lost. Any extra expenditure 31 incurred in the taking in kind or separate disposition by any party of its proportionate share of the production shall 32 be borne by such party. Any party taking its share of production in kind shall be required to pay for only its 33 proportionate share of such part of Operator's surface facilities which it uses. 34 Each party shall execute such division orders and contracts as may be necessary for the sale of its interest in 35 production from the Contract Area, and, except as provided in Article VII.B., shall be entitled to receive payment 36 directly from the purchaser thereof for its share of all production. 37 If any party fails to make the arrangements necessary to take in kind or separately dispose of its proportionate 38 share of the Oil and/or Gas produced from the Contract Area, Operator shall have the right, subject to the 39 revocation at will by the party owning it, but not the obligation, to purchase such Oil and/or Gas or sell it to others 40 at any time and from time to time, for the account of the non-taking party. Any such purchase or sale by Operator 41 may be terminated by Operator upon at least ten (10) days written notice to the owner of said production and shall 42 be subject always to the right of the owner of the production upon at least ten (10) days written notice to Operator 43 to exercise its right to take in kind, or separately dispose of, its share of all Oil and/or Gas not previously delivered 44 to a purchaser; provided, however, that the effective date of any such revocation may be deferred at Operator's 45 election for a period not to exceed ninety (90) days if Operator has committed such production to a purchase 46 contract having a term extending beyond such ten (10) day period. Any purchase or sale by Operator of any other 47 party's share of Oil and/or Gas shall be only for such reasonable periods of time as are consistent with the 48 minimum needs of the industry under the particular circumstances, but in no event for a period in excess of one (1) 49 year. 50 Any such sale by Operator shall be in a manner commercially reasonable under the circumstances, but Operator 51 shall have no duty to share any existing market or transportation arrangement or to obtain a price or transportation 52 fee equal to that received under any existing market or transportation arrangement. The sale or delivery by 53 Operator of a non-taking party's share of production under the terms of any existing contract of Operator shall not 54 give the non-taking party any interest in or make the non-taking party a party to said contract. No purchase of Oil 55 and Gas and no sale of Gas shall be made by Operator without first giving the non-taking party ten days written 56 notice of such intended purchase or sale and the price to be paid or the pricing basis to be used. Operator shall give 57 notice to all parties of the first sale of Gas from any well under this Agreement. 58 All parties shall give timely written notice to Operator of their Gas marketing arrangements for the following 59 month, excluding price, and shall notify Operator immediately in the event of a change in such arrangements. 60 Operator shall maintain records of all marketing arrangements, and of volumes actually sold or transported, which 61 records shall be made available to Non-Operators upon reasonable request. 62 ARTICLE VII. 63 EXPENDITURES AND LIABILITY OF PARTIES 64 A. Liability of Parties: 65 The liability of the parties shall be several, not joint or collective.Each party shall be responsible only for its obligations, 66 and shall be liable only for its proportionate share of the costs of developing and operating the Contract Area.Accordingly, the 67 liens granted among the parties in Article VII.B. are given to secure only the debts of each severally, and no party shall have 68 any liability to third parties hereunder to satisfy the default of any other party in the payment of any expense or obligation 69 hereunder.It is not the intention of the parties to create, nor shall this agreement be construed as creating, a mining or other 70 partnership, joint venture, agency relationship or association, or to render the parties liable as partners, co-venturers, or 71 principals.In their relations with each other under this agreement, the parties shall not be considered fiduciaries or to have 72 established a confidential relationship but rather shall be free to act on an arm's-length basis in accordance with their own 73 respective self-interest, subject, however, to the obligation of the parties to act in good faith in their dealings with each other 74 with respect to activities hereunder. 11 1 B. Liens and Security Interests: 2 Each party grants to the other parties hereto a lien upon any interest it now owns or hereafter acquires in Oil and Gas 3 Leases and Oil and Gas Interests in the Contract Area, and a security interest and/or purchase money security interest in any 4 interest it now owns or hereafter acquires in the personal property and fixtures on or used or obtained for use in connection 5 therewith, to secure performance of all of its obligations under this agreement including but not limited to payment of expense, 6 interest and fees, the proper disbursement of all monies paid hereunder, the assignment or relinquishment of interest in Oil 7 and Gas Leases as required hereunder, and the proper performance of operations hereunder.Such lien and security interest 8 granted by each party hereto shall include such party's leasehold interests, working interests, operating rights, and royalty and 9 overriding royalty interests in the Contract Area now owned or hereafter acquired and in lands pooled or unitized therewith or 10 otherwise becoming subject to this agreement, the Oil and Gas when extracted therefrom and equipment situated thereon or 11 used or obtained for use in connection therewith (including, without limitation, all wells, tools, and tubular goods), and accounts 12 (including, without limitation, accounts arising from gas imbalances or from the sale of Oil and/or Gas at the wellhead), 13 contract rights, inventory and general intangibles relating thereto or arising therefrom, and all proceeds and products of the 14 foregoing. 15 To perfect the lien and security agreement provided herein, each party hereto shall execute and acknowledge the recording 16 supplement and/or any financing statement prepared and submitted by any party hereto in conjunction herewith or at any time 17 following execution hereof, and Operator is authorized to file this agreement or the recording supplement executed herewith as 18 a lien or mortgage in the applicable real estate records and as a financing statement with the proper officer under the Uniform 19 Commercial Code in the state in which the Contract Area is situated and such other states as Operator shall deem appropriate 20 to perfect the security interest granted hereunder.Any party may file this agreement, the recording supplement executed 21 herewith, or such other documents as it deems necessary as a lien or mortgage in the applicable real estate records and/or a 22 financing statement with the proper officer under the Uniform Commercial Code. 23 Each party represents and warrants to the other parties hereto that the lien and security interest granted by such party to 24 the other parties shall be a first and prior lien, and each party hereby agrees to maintain the priority of said lien and security 25 interest against all persons acquiring an interest in Oil and Gas Leases and Interests covered by this agreement by, through or 26 under such party.All parties acquiring an interest in Oil and Gas Leases and Oil and Gas Interests covered by this agreement, 27 whether by assignment, merger, mortgage, operation of law, or otherwise, shall be deemed to have taken subject 28 to the lien and security interest granted by this Article VII.B. as to all obligations attributable to such interest hereunder 29 whether or not such obligations arise before or after such interest is acquired. 30 To the extent that parties have a security interest under the Uniform Commercial Code of the state in which the 31 Contract Area is situated, they shall be entitled to exercise the rights and remedies of a secured party under the Code. 32 The bringing of a suit and the obtaining of judgment by a party for the secured indebtedness shall not be deemed an 33 election of remedies or otherwise affect the lien rights or security interest as security for the payment thereof.In 34 addition, upon default by any party in the payment of its share of expenses, interests or fees, or upon the improper use 35 of funds by the Operator, the other parties shall have the right, without prejudice to other rights or remedies, to collect 36 from the purchaser the proceeds from the sale of such defaulting party's share of Oil and Gas until the amount owed by 37 such party, plus interest as provided in "Exhibit C," has been received, and shall have the right to offset the amount 38 owed against the proceeds from the sale of such defaulting party's share of Oil and Gas.All purchasers of production 39 may rely on a notification of default from the non-defaulting party or parties stating the amount due as a result of the 40 default, and all parties waive any recourse available against purchasers for releasing production proceeds as provided in 41 this paragraph. 42 If any party fails to pay its share of cost within one hundred twenty (120) days after rendition of a statement therefore by 43 Operator, the non-defaulting parties, including Operator, shall, upon request by Operator, pay the unpaid amount in the 44 proportion that the interest of each such party bears to the interest of all such parties.The amount paid by each party so 45 paying its share of the unpaid amount shall be secured by the liens and security rights described in Article VII.B., and each 46 paying party may independently pursue any remedy available hereunder or otherwise. 47 If any party does not perform all of its obligations hereunder, and the failure to perform subjects such party to foreclosure 48 or execution proceedings pursuant to the provisions of this agreement, to the extent allowed by governing law, the defaulting 49 party waives any available right of redemption from and after the date of judgment, any required valuation or appraisement 50 of the mortgaged or secured property prior to sale, any available right to stay execution or to require a marshalling of assets 51 and any required bond in the event a receiver is appointed.In addition, to the extent permitted by applicable law, each party 52 hereby grants to the other parties a power of sale as to any property that is subject to the lien and security rights granted 53 hereunder, such power to be exercised in the manner provided by applicable law or otherwise in a commercially reasonable 54 manner and upon reasonable notice. 55 Each party agrees that the other parties shall be entitled to utilize the provisions of Oil and Gas lien law or other lien 56 law of any state in which the Contract Area is situated to enforce the obligations of each party hereunder.Without limiting 57 the generality of the foregoing, to the extent permitted by applicable law, Non-Operators agree that Operator may invoke or 58 utilize the mechanics' or materialmen's lien law of the state in which the Contract Area is situated in order to secure the 59 payment to Operator of any sum due hereunder for services performed or materials supplied by Operator. 60 C. Advances: 61 Operator, at its election, shall have the right from time to time to demand and receive from one or more of the other 62 parties payment in advance of their respective shares of the estimated amount of the expense to be incurred in operations 63 hereunder during the next succeeding month, which right may be exercised only by submission to each such Party of an 64 itemized statement of such estimated expense, together with an invoice for its share thereof.Each such statement and invoice 65 for the payment in advance of estimated expense shall be submitted on or before the 20th day of the next preceding month. 66 Each party shall pay to Operator its proportionate share of such estimate within fifteen (15) days after such estimate and 67 invoice is received.If any party fails to pay its share of said estimate within said time, the amount due shall bear interest as 68 provided in Exhibit "C" until paid.Proper adjustment shall be made monthly between advances and actual expenses to the end 69 that each party shall bear and pay its proportionate share of actual expenses incurred, and no more. 70 D. Defaults and Remedies: 71 If any party fails to discharge any financial obligation under this agreement, including without limitation the failure to 72 make any advance under the preceding Article VII.C. or any other provision of this agreement, within the period required for 73 such payment hereunder, then in addition to the remedies provided in Article VII.B. or elsewhere in this agreement, the 74 remedies specified below shall be applicable.For purposes of this Article VII.D., all notices and elections shall be delivered 12 1 only by Operator, except that Operator shall deliver any such notice and election requested by a non-defaulting Non-operator, 2 and when Operator is the party in default, the applicable notices and elections can be delivered by any Non-Operator. 3 Election of any one or more of the following remedies shall not preclude the subsequent use of any other remedy specified 4 below or otherwise available to a non-defaulting party. 5 1. Suspension of Rights:Any party may deliver to the party in default a Notice of Default, which shall specify the default, 6 specify the action to be taken to cure the default, and specify that failure to take such action will result in the exercise of one 7 or more of the remedies provided in this Article.If the default is not cured within thirty (30) days of the delivery of such 8 Notice of Default, all of the rights of the defaulting party granted by this agreement may upon notice be suspended until the 9 default is cured, without prejudice to the right of the non-defaulting party or parties to continue to enforce the obligations of 10 the defaulting party previously accrued or thereafter accruing under this agreement.If Operator is the party in default, the 11 Non-Operators shall have in addition the right, by vote of Non-Operators owning a majority in interest in the Contract Area 12 after excluding the voting interest of Operator, to appoint a new Operator effective immediately.The rights of a defaulting 13 party that may be suspended hereunder at the election of the non-defaulting parties shall include, without limitation, the right 14 to receive information as to any operation conducted hereunder during the period of such default, the right to elect to 15 participate in an operation proposed under Article VI.B. of this agreement, the right to participate in an operation being 16 conducted under this agreement even if the party has previously elected to participate in such operation, and the right to 17 receive proceeds of production from any well subject to this agreement. 18 2. Suit for Damages: Non-defaulting parties or Operator for the benefit of non-defaulting parties may sue (at joint 19 account expense) to collect the amounts in default, plus interest accruing on the amounts recovered from the date of default 20 until the date of collection at the rate specified in Exhibit "C" attached hereto.Nothing herein shall prevent any party from 21 suing any defaulting party to collect consequential damages accruing to such party as a result of the default. 22 3. Deemed Non-Consent: The non-defaulting party may deliver a written Notice of Non-Consent Election to the 23 defaulting party at any time after the expiration of the thirty-day cure period following delivery of the Notice of Default, in 24 which event if the billing is for the drilling of a new well or the Plugging Back, Sidetracking, Reworking or Deepening of a 25 well which is to be or has been plugged as a dry hole, or for the Completion or Recompletion of any well, the defaulting 26 party will be conclusively deemed to have elected not to participate in the operation and to be a Non-Consenting Party with 27 respect thereto under Article VI.B. or VI.C., as the case may be, to the extent of the costs unpaid by such party, 28 notwithstanding any election to participate theretofore made.If election is made to proceed under this provision, then the 29 non-defaulting parties may not elect to sue for the unpaid amount pursuant to Article VII.D.2. 30 Until the delivery of such Notice of Non-Consent Election to the defaulting party, such party shall have the right to cure 31 its default by paying its unpaid share of costs plus interest at the rate set forth in Exhibit "C," provided, however, such 32 payment shall not prejudice the rights of the non-defaulting parties to pursue remedies for damages incurred by the non- 33 defaulting parties as a result of the default.Any interest relinquished pursuant to this Article VII.D.3. shall be offered to the 34 non-defaulting parties in proportion to their interests, and the non-defaulting parties electing to participate in the ownership 35 of such interest shall be required to contribute their shares of the defaulted amount upon their election to participate therein. 36 4. Advance Payment:If a default is not cured within thirty (30) days of the delivery of a Notice of Default, Operator, or 37 Non-Operators if Operator is the defaulting party, may thereafter require advance payment from the defaulting 38 party of such defaulting party's anticipated share of any item of expense for which Operator, or Non-Operators, as the case may 39 be, would be entitled to reimbursement under any provision of this agreement, whether or not such expense was the subject of 40 the previous default.Such right includes, but is not limited to, the right to require advance payment for the estimated costs of 41 drilling a well or Completion of a well as to which an election to participate in drilling or Completion has been made.If the 42 defaulting party fails to pay the required advance payment, the non-defaulting parties may pursue any of the remedies provided 43 in this Article VII.D. or any other default remedy provided elsewhere in this agreement.Any excess of funds advanced remaining 44 when the operation is completed and all costs have been paid shall be promptly returned to the advancing party. 45 5. Costs and Attorneys' Fees:In the event any party is required to bring legal proceedings to enforce any financial 46 obligation of a party hereunder, the prevailing party in such action shall be entitled to recover all court costs, costs of 47 collection, and a reasonable attorney's fee, which the lien provided for herein shall also secure. 48 E. Rentals, Shut-in Well Payments and Minimum Royalties: 49 Rentals, shut-in well payments and minimum royalties which may be required under the terms of any lease shall be paid 50 by the Operator and charged to the joint account.In the event two or more parties 51 own and have contributed interests in the same lease to this agreement, such parties may designate one of such parties to 52 make said payments for and on behalf of all such parties.Any party may request, and shall be entitled to receive, proper 53 evidence of all such payments.In the event of failure to make proper payment of any rental, shut-in well payment or 54 minimum royalty through mistake or oversight where such payment is required to continue the lease in force, any loss which 55 results from such non-payment shall be borne in accordance with the provisions of Article IV.B.3. 56 Operator shall notify Non-Operators of the anticipated completion of a shut-in well, or the shutting in or return to 57 production of a producing well, at least five (5) days (excluding Saturday, Sunday and legal holidays) prior to taking such 58 action, or at the earliest opportunity permitted by circumstances, but assumes no liability for failure to do so.In the event of 59 failure by Operator to so notify Non-Operators, the loss of any lease contributed hereto by Non-Operators for failure to make 60 timely payments of any shut-in well payment shall be borne jointly by the parties hereto under the provisions of Article 61 IV.B.3. 62 F. Taxes: 63 Beginning with the first calendar year after the effective date hereof, Operator shall render for ad valorem taxation all 64 property subject to this agreement which by law should be rendered for such taxes, and it shall pay all such taxes assessed 65 thereon before they become delinquent.Prior to the rendition date, each Non-Operator shall furnish Operator information as 66 to burdens (to include, but not be limited to, royalties, overriding royalties and production payments) on Leases and Oil and 67 Gas Interests contributed by such Non-Operator. If the assessed valuation of any Lease is reduced by reason of its being 68 subject to outstanding excess royalties, overriding royalties or production payments, the reduction in ad valorem taxes 69 resulting therefrom shall inure to the benefit of the owner or owners of such Lease, and Operator shall adjust the charge to 70 such owner or owners so as to reflect the benefit of such reduction. If the ad valorem taxes are based in whole or in part 71 upon separate valuations of each party’s working interest, then notwithstanding anything to the contrary herein, charges to 72 the joint account shall be made and paid by the parties hereto in accordance with the tax value generated by each party’s 73 working interest.Operator shall bill the other parties for their proportionate shares of all tax payments in the manner 74 provided in Exhibit "C." 13 1 If Operator considers any tax assessment improper, Operator may, at its discretion, protest within the time and manner 2 prescribed by law, and prosecute the protest to a final determination, unless all parties agree to abandon the protest prior to final 3 determination.During the pendency of administrative or judicial proceedings, Operator may elect to pay, under protest, all such taxes 4 and any interest and penalty.When any such protested assessment shall have been finally determined, Operator shall pay the tax for 5 the joint account, together with any interest and penalty accrued, and the total cost shall then be assessed against the parties, and be 6 paid by them, as provided in Exhibit "C." 7 Each party shall pay or cause to be paid all production, severance, excise, gathering and other taxes imposed upon or with respect 8 to the production or handling of such party's share of Oil and Gas produced under the terms of this agreement. 9 ARTICLE VIII. 10 ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST 11 A. Surrender of Leases: 12 The Leases covered by this agreement, insofar as they embrace acreage in the Contract Area, shall not be surrendered in whole 13 or in part unless all parties consent thereto. 14 However, should any party desire to surrender its interest in any Lease or in any portion thereof, such party shall give written 15 notice of the proposed surrender to all parties, and the parties to whom such notice is delivered shall have thirty (30) days after 16 delivery of the notice within which to notify the party proposing the surrender whether they elect to consent thereto.Failure of a 17 party to whom such notice is delivered to reply within said 30-day period shall constitute a consent to the surrender of the Leases 18 described in the notice.If all parties do not agree or consent thereto, the party desiring to surrender shall assign, without express or 19 implied warranty of title, all of its interest in such Lease, or portion thereof, and any well, material and equipment which may be 20 located thereon and any rights in production thereafter secured, to the parties not consenting to such surrender.If the interest of the 21 assigning party is or includes an Oil and Gas Interest, the assigning party shall execute and deliver to the party or parties not 22 consenting to such surrender an oil and gas lease covering such Oil and Gas Interest for a term of one (1) year and so long 23 thereafter as Oil and/or Gas is produced from the land covered thereby, such lease to be on the form attached hereto as Exhibit "B.". 24 Upon such assignment or lease, the assigning party shall be relieved from all obligations thereafter accruing, but not theretofore 25 accrued, with respect to the interest assigned or leased and the operation of any well attributable thereto, and the assigning party 26 shall have no further interest in the assigned or leased premises and its equipment and production other than the royalties retained 27 in any lease made under the terms of this Article.The party assignee or lessee shall pay to the party assignor or lessor the 28 reasonable salvage value of the latter's interest in any well's salvable materials and equipment attributable to the assigned or leased 29 acreage.The value of all salvable materials and equipment shall be determined in accordance with the provisions of Exhibit "C," less 30 the estimated cost of salvaging and the estimated cost of plugging and abandoning and restoring the surface.If such value is less 31 than such costs, then the party assignor or lessor shall pay to the party assignee or lessee the amount of such deficit.If the 32 assignment or lease is in favor of more than one party, the interest shall be shared by such parties in the proportions that the 33 interest of each bears to the total interest of all such parties.If the interest of the parties to whom the assignment is to be made 34 varies according to depth, then the interest assigned shall similarly reflect such variances. 35 Any assignment, lease or surrender made under this provision shall not reduce or change the assignor's, lessor's or surrendering 36 party's interest as it was immediately before the assignment, lease or surrender in the balance of the Contract Area; and the acreage 37 assigned, leased or surrendered, and subsequent operations thereon, shall not thereafter be subject to the terms and provisions of this 38 agreement but shall be deemed subject to an Operating Agreement in the form of this agreement. 39 B. Renewal or Extension of Leases: 40 If any party secures a renewal or replacement of an Oil and Gas lease or Interest subject to this agreement, then all other parties 41 shall be notified promptly upon such acquisition or, in the case of a replacement Lease taken before expiration of an existing Lease, 42 promptly upon expiration of the existing Lease.The parties notified shall have the right for a period of thirty (30) days following 43 delivery of such notice in which to elect to participate in the ownership of the renewal or replacement Lease, insofar as such Lease 44 affects lands within the Contract Area, by paying to the party who acquired it their proportionate shares of the acquisition cost 45 allocated to that part of such Lease within the Contract Area, which shall be in proportion to the interests held at that time by the 46 parties in the Contract Area.Each party who participates in the purchase of a renewal or replacement Lease shall be given an 47 assignment of its proportionate interest therein by the acquiring party. 48 If some, but less than all, of the parties elect to participate in the purchase of a renewal or replacement lease, it shall be owned 49 by the parties who elect to participate therein, in a ratio based upon the relationship of their respective percentage of participation in 50 the Contract Area to the aggregate of the percentages of participation in the Contract Area of all parties participating in the 51 purchase of such renewal or replacement Lease.The acquisition of a renewal or replacement Lease by any or all of the parties hereto 52 shall not cause a readjustment of the interests of the parties stated in Exhibit "A," but any renewal or replacement Lease in which 53 less than all parties elect to participate shall not be subject to this agreement but shall be deemed subject to a separate Operating 54 Agreement in the form of this agreement. 55 If the interests of the parties in the Contract Area vary according to depth, then their right to participate proportionately in 56 renewal or replacement Leases and their right to receive an assignment of interest shall also reflect such depth variances. 57 The provisions of this Article shall apply to renewal or replacement lines whether they are for the entire interest covered by 58 the expiring Lease or cover only a portion of its area or an interest therein.Any renewal or replacement Lease taken before the 59 expiration of its predecessor Lease, or taken or contracted for or becoming effective within six (6) months after the expiration of the 60 existing Lease, shall be subject to this provision so long as this agreement is in effect at the time of such acquisition or at the time 61 the renewal or replacement Lease becomes effective; but any Lease taken or contracted for more than six (6) months after the 62 expiration of an existing Lease shall not be deemed a renewal or replacement Lease and shall not be subject to the provisions of this 63 agreement. 64 The provisions in this Article shall also be applicable to extensions of Oil and Gas Leases. 65 C. Acreage or Cash Contributions: 66 While this agreement is in force, if any party contracts for a contribution of cash towards the drilling of a well or any other 67 operation on the Contract Area, such contribution shall be paid to the party who conducted the drilling or other operation and shall 68 be applied by it against the cost of such drilling or other operation.If the contribution be in the form of acreage, the party to whom 69 the contribution is made shall promptly tender an assignment of the acreage, without warranty of title, to the Drilling Parties in the 70 proportions said Drilling Parties shared the cost of drilling the well.Such acreage shall become a separate Contract Area and, to the 71 extent possible, be governed by provisions identical to this agreement.Each party shall promptly notify all other parties of any 72 acreage or cash contributions it may obtain in support of any well or any other operation on the Contract Area. The above 73 provisions shall also be applicable to optional rights to earn acreage outside the Contract Area which are in t, support of well drilled 74 inside the Contract Area. 14 1 If any party contracts for any consideration relating to disposition of such party's share of substances produced hereunder, 2 such consideration shall not be deemed a contribution as contemplated in this Article VIII.C. 3 D. Assignment; Maintenance of Uniform Interest: 4 For the purpose of maintaining uniformity of ownership in the Contract Area in the Oil and Gas Leases, Oil and Gas 5 Interests, wells, equipment and production covered by this agreement no party shall sell, encumber, transfer or make other 6 disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests embraced within the Contract Area or in wells, 7 equipment and production unless such disposition covers either: 8 1. the entire interest of the party in all Oil and Gas Leases, Oil and Gas Interests, wells, equipment and production; or 9 2. an equal undivided percent of the party's present interest in all Oil and Gas Leases, Oil and Gas Interests, wells, 10 equipment and production in the Contract Area. 11 Every sale, encumbrance, transfer or other disposition made by any party shall be made expressly subject to this agreement 12 and shall be made without prejudice to the right of the other parties, and any transferee of an ownership interest in any Oil and 13 Gas Lease or Interest shall be deemed a party to this agreement as to the interest conveyed from and after the effective date of 14 the transfer of ownership; provided, however, that the other parties shall not be required to recognize any such sale, 15 encumbrance, transfer or other disposition for any purpose hereunder until thirty (30) days after they have received a copy of the 16 instrument of transfer or other satisfactory evidence thereof in writing from the transferor or transferee.No assignment or other 17 disposition of interest by a party shall relieve such party of obligations previously incurred by such party hereunder with respect 18 to the interest transferred, including without limitation the obligation of a party to pay all costs attributable to an operation 19 conducted hereunder in which such party has agreed to participate prior to making such assignment, and the lien and security 20 interest granted by Article VII.B. shall continue to burden the interest transferred to secure payment of any such obligations. 21 If, at any time the interest of any party is divided among and owned by four or more co-owners, Operator, at its discretion, 22 may require such co-owners to appoint a single trustee or agent with full authority to receive notices, approve expenditures, 23 receive billings for and approve and pay such party's share of the joint expenses, and to deal generally with, and with power to 24 bind, the co-owners of such party's interest within the scope of the operations embraced in this agreement; however, all such co- 25 owners shall have the right to enter into and execute all contracts or agreements for the disposition of their respective shares of 26 the Oil and Gas produced from the Contract Area and they shall have the right to receive, separately, payment of the sale 27 proceeds thereof. 28 E. Waiver of Rights to Partition: 29 If permitted by the laws of the state or states in which the property covered hereby is located, each party hereto owning an 30 undivided interest in the Contract Area waives any and all rights it may have to partition and have set aside to it in severalty its 31 undivided interest therein. 32 F. Preferential Right to Purchase: 33 (X) (Optional; Check if applicable.) 34 Should any party desire to sell all or any part of its interests under this agreement, or its rights and interests in the Contract 35 Area, it shall promptly give written notice to the other parties, with full information concerning its proposed disposition, which 36 shall include the name and address of the prospective transferee (who must be ready, willing and able to purchase), the purchase 37 price, a legal description sufficient to identify the property, and all other terms of the offer.The other parties shall then have an 38 optional prior right, for a period of ten (10) days after the notice is delivered, to purchase for the stated consideration on the 39 same terms and conditions the interest which the other party proposes to sell; and, if this optional right is exercised, the 40 purchasing parties shall share the purchased interest in the proportions that the interest of each bears to the total interest of all 41 purchasing parties.However, there shall be no preferential right to purchase in those cases where any party wishes to mortgage 42 its interests, or to transfer title to its interests to its mortgagee in lieu of or pursuant to foreclosure of a mortgage of its interests, 43 or to dispose of its interests by merger, reorganization, consolidation, or by sale of all or substantially all of its Oil and Gas assets 44 to any party, or by transfer of its interests to a subsidiary or parent company or to a subsidiary of a parent company, or to any 45 company in which such party owns a majority of the stock. 46 ARTICLE IX. 47 INTERNAL REVENUE CODE ELECTION 48 If, for federal income tax purposes, this agreement and the operations hereunder are regarded as a partnership, and if the 49 parties have not otherwise agreed to form a tax partnership pursuant to Exhibit "G" or other agreement between them, each 50 party thereby affected elects to be excluded from the application of all of the provisions of Subchapter "K," Chapter 1, Subtitle 51 "A," of the Internal Revenue Code of 1986, as amended ("Code"), as permitted and authorized by Section 761 of the Code and 52 the regulations promulgated thereunder.Operator is authorized and directed to execute on behalf of each party hereby affected 53 such evidence of this election as may be required by the Secretary of the Treasury of the United States or the Federal Internal 54 Revenue Service, including specifically, but not by way of limitation, all of the returns, statements, and the data required by 55 Treasury Regulations §1.761. Should there be any requirement that each party hereby affected give further evidence of this 56 election, each such party shall execute such documents and furnish such other evidence as may be required by the Federal Internal 57 Revenue Service or as may be necessary to evidence this election.No such party shall give any notices or take any other action 58 inconsistent with the election made hereby.If any present or future income tax laws of the state or states in which the Contract 59 Area is located or any future income tax laws of the United States contain provisions similar to those in Subchapter "K," Chapter 60 1, Subtitle "A," of the Code, under which an election similar to that provided by Section 761 of the Code is permitted, each party 61 thereby affected shall make such election as may be permitted or required by such laws.In making the foregoing election, each 62 such party states that the income derived by such party from operations hereunder can be adequately determined without the 63 computation of partnership taxable income. 64 ARTICLE X. 65 CLAIMS AND LAWSUITS 66 Operator may settle any single uninsured third party damage claim or suit arising from operations hereunder if the expenditure 67 does not exceed Fifty Thousand & no/100 Dollars ($50,000.00) and if the payment is in complete settlement 68 of such claim or suit.If the amount required for settlement exceeds the above amount, the parties hereto shall assume and take over 69 the further handling of the claim or suit, unless such authority is delegated to Operator.A costs and expenses of handling, settling, 70 or otherwise discharging such claim or suit shall be at the joint expense of the parties participating in the operation from which the 71 claim or suit arises.If a claim is made against any party or if any party is sued on account of any matter arising from operations 72 hereunder over which such individual has no control because of the rights given Operator by this agreement, such party shall 74 immediately notify all other parties, and the claim or suite shall be treated as any other claim or suit involving operations hereunder. 15 1 ARTICLE XI. 2 FORCE MAJEURE 3 If any party is rendered unable, wholly or in part, by force majeure to carry out its obligations under this agreement, other 4 than the obligation to indemnify or make money payments or furnish security, that party shall give to all other parties 5 prompt written notice of the force majeure with reasonably full particulars concerning it; thereupon, the obligations of the 6 party giving the notice, so far as they are affected by the force majeure, shall be suspended during, but no longer than, the 7 continuance of the force majeure.The term "force majeure," as here employed, shall mean an act of God, strike, lockout, or 8 other industrial disturbance, act of the public enemy, war, blockade, public riot, lightning, fire, storm, flood or other act of 9 nature, explosion, governmental action, governmental delay, restraint or inaction, unavailability of equipment, and any other 10 cause, whether of the kind specifically enumerated above or otherwise, which is not reasonably within the control of the party 11 claiming suspension. 12 The affected party shall use all reasonable diligence to remove the force majeure situation as quickly as practicable.The 13 requirement that any force majeure shall be remedied with all reasonable dispatch shall not require the settlement of strikes, 14 lockouts, or other labor difficulty by the party involved, contrary to its wishes; how all such difficulties shall be handled shall 15 be entirely within the discretion of the party concerned. 16 ARTICLE XII. 17 NOTICES 18 All notices authorized or required between the parties by any of the provisions of this agreement, unless otherwise 19 specifically provided, shall be in writing and delivered in person or by United States mail, courier service, telegram, telex, 20 telecopier, email or other electronic system or any other form of facsimile, postage or charges prepaid, and addressed to such parties at 21 the addresses listed on Exhibit "A." All telephone or oral notices permitted by this agreement shall be confirmed immediately thereafter by 22 written notice.The originating notice given under any provision hereof shall be deemed delivered only when received by the party to 23 whom such notice is directed, and the time for such party to deliver any notice in response thereto shall run from the date 24 the originating notice is received."Receipt" for purposes of this agreement with respect to written notice delivered hereunder 25 shall be actual delivery of the notice to the address of the party to be notified specified in accordance with this agreement, or 26 to the telecopy, facsimile email, or other electronic message system or telex machine of such party.The second or any responsive 27 notice shall be deemed delivered when deposited in the United States mail or at the office of the courier or telegraph service, or upon 28 transmittal by telex, telecopy or facsimile, or when personally delivered to the party to be notified, provided, that when response is 29 required within 24 or 48 hours, such response shall be given orally or by telephone, telex, telecopy or other facsimile email, or other 30 electronic message system within such period.Each party shall have the right to change its address at any time, and from time to time, 31 by giving written notice thereof to all other parties.If a party is not available to receive notice orally or by telephone when a party 32 attempts to deliver a notice required to be delivered within 24 hours, the notice may be delivered in writing by any other method 33 specified herein and shall be deemed delivered in the same manner provided above for any responsive notice. 34 ARTICLE XIII. 35 TERM OF AGREEMENT 36 This agreement shall remain in full force and effect as to the Oil and Gas Leases and/or Oil and Gas Interests subject 37 hereto for the period of time selected below; provided, however, no party hereto shall ever be construed as having any right, title 38 or interest in or to any Lease or Oil and Gas Interest contributed by any other party beyond the term of this agreement. 39 (X)Option No. 1:So long as any of the Oil and Gas Leases subject to this agreement remain or are continued in 40 force as to any part of the Contract Area, whether by production, extension, renewal or otherwise. 41 () Option No. 2:In the event the well described in Article VI.A., or any subsequent well drilled under any provision 42 of this agreement, results in the Completion of a well as a well capable of production of Oil and/or Gas in paying 43 quantities, this agreement shall continue in force so long as any such well is capable of production, and for an 44 additional period of days thereafter; provided, however, if, prior to the expiration of such 45 additional period, one or more of the parties hereto are engaged in drilling, Reworking, Deepening, Sidetracking, 46 Plugging Back, testing or attempting to Complete or Re-compi6te a well or wells hereunder, this agreement shall 47 continue in force until such operations have been completed and if production results therefrom, this agreement 48 shall continue in force as provided herein.In the event the well described in Article VI.A., or any subsequent well 49 drilled hereunder, results in a dry hole, and no other well is capable of producing Oil and/or Gas from the 50 Contract Area, this agreement shall terminate unless drilling, Deepening, Sidetracking, Completing, Re- 51 completing, Plugging Back or Reworking operations are commenced withindays from the 52 date of abandonment of said well."Abandonment" for such purposes shall mean either (i) a decision by all parties 53 not to conduct any further operations on the well or (ii) the elapse of 180 days from the conduct of any 54 operations on the well, whichever first occurs. 55 The termination of this agreement shall not relieve any party hereto from any expense, liability or other obligation or any 56 remedy therefor which has accrued or attached prior to the date of such termination. 57 Upon termination of this agreement and the satisfaction of all obligations hereunder, in the event a memorandum of this 58 Operating Agreement has been filed of record, Operator is authorized to file of record in all necessary recording offices a 59 notice of termination, and each party hereto agrees to execute such a notice of termination as to Operator's interest, upon 60 request of Operator, if Operator has satisfied all its financial obligations. 61 ARTICLE XIV. 62 COMPLIANCE WITH LAWS AND REGULATIONS 63 A. Laws, Regulations and Orders: 64 This agreement shall be subject to the applicable laws of the state in which the Contract Area is located, to the valid rules, 65 regulations, and orders of any duly constituted regulatory body of said state; and to all other applicable federal, state, 66 and local laws, ordinances, rules, regulations and orders. 67 B. Governing Law: 68 This agreement and all matters pertaining hereto, including but not limited to matters of performance, non- 69 performance, breach, remedies, procedures, rights, duties, and interpretation or construction, shall be governed and 70 determined by the law of the state in which the Contract Area is located.If the Contract Area is in two or more states, 71 the law of the state of Texas shall govern. 72 C. Regulatory Agencies: 73 Nothing herein contained shall grant, or be construed to grant, Operator the right or authority t: waive or release any 74 rights, privileges, or obligations which Non-Operators may have under federal or state laws or under rules, regulations or 16 1 orders promulgated under such laws in reference to oil, gas and mineral operations, including the location, operation, or 2 production of wells, on tracts offsetting or adjacent to the Contract Area. 3 With respect to the operations hereunder, Non-Operators agree to release Operator from any and all losses, damages, 4 injuries, claims and causes of action arising out of, incident to or resulting directly or indirectly from Operator's interpretation 5 or application of rules, rulings, regulations or orders of the Department of Energy or Federal Energy Regulatory Commission 6 or predecessor or successor agencies to the extent such interpretation or application was made in good faith and does not 7 constitute gross negligence.Each Non-Operator further agrees to reimburse Operator for such Non-Operator's share of 8 production or any refund, fine, levy or other governmental sanction that Operator may be required to pay as a result of such 9 an incorrect interpretation or application, together with interest and penalties thereon owing by Operator as a result of such 10 incorrect interpretation or application. 11 ARTICLE XV. 12 MISCELLANEOUS 13 A. Execution: 14 This agreement shall be binding upon each Non-Operator when this agreement or a counterpart thereof has been 15 executed by such Non-Operator and Operator notwithstanding that this agreement is not then or thereafter executed by all of 16 the parties to which it is tendered or which are listed on Exhibit "A" as owning an interest in the Contract Area or which 17 own, in fact, an interest in the Contract Area.Operator may, however, by written notice to all Non-Operators who have 18 become bound by this agreement as aforesaid, given at any time prior to the actual spud date of the Initial Well but in no 19 event later than five days prior to the date specified in Article VI.A. for commencement of the Initial Well, terminate this 20 agreement if Operator in its sole discretion determines that there is insufficient participation to justify commencement of 21 drilling operations.In the event of such a termination by Operator, all further obligations of the parties hereunder shall cease 22 as of such termination.In the event any Non-Operator has advanced or prepaid any share of drilling or other costs 23 hereunder, all sums so advanced shall be returned to such Non-Operator without interest.In the event Operator proceeds 24 with drilling operations for the Initial Well without the execution hereof by all persons listed on Exhibit "A" as having a 25 current working interest in such well, Operator shall indemnify Non-Operators with respect to all costs incurred for the 26 Initial Well which would have been charged to such person under this agreement if such person had executed the same and 27 Operator shall receive all revenues which would have been received by such person under this agreement if such person had 28 executed the same. 29 B. Successors and Assigns: 30 This agreement shall be binding upon and shall inure to the benefit of the parties hereto and their respective heirs, 31 devisees, legal representatives, successors and assigns, and the terms hereof shall be deemed to run with the Leases or 32 Interests included within the Contract Area. 33 C. Counterparts: 34 This instrument may be executed in any number of counterparts, each of which shall be considered an original for all 35 purposes. 36 D. Severability: 37 For the purposes of assuming or rejecting this agreement as an executory contract pursuant to federal bankruptcy laws, 38 this agreement shall not be severable, but rather must be assumed or rejected in its entirety, and the failure of any party to 39 this agreement to comply with all of its financial obligations provided herein shall be a material default. 40 ARTICLE XVI. 41 OTHER PROVISIONS 42 A. This JOA is subject to the terms and conditions in the Stafford Area Participation Agreement, dated December , 2010. 43 44 B. Any non compliance of the terms and/or provisions herein by any party shall be provided notice, as defined in Section XII, by the 45 party recognizing such non compliance shall provide said non compliant party with notice to comply with the terms of this 46 agreement within twenty (20) days of receipt of such notice. 47 48 C. Failure To Pay Invoices: If the lien or security interests conferred herein has been enforced, or if any party to this agreement shall fail to pay its share of costs and expenses incurred and/or fails to pay any advance invoice as provided for in Article VII.C herein for cost to be incurred in operations of the Contract Area for a period of fifteen (15) days from the date of Operator's invoice therefor, Operator may notify the affected party of its default by certified mail, return receipt requested, and if such party fails to cure the default within ten (10) days from the date of receipt of Operator's notice, by payment in full of the invoices for operating costs which have been due for more than fifteen (15) days, at Operator's election, the affected party shall be deemed in non-consent status and for so long as the affected party remains in default they shall have no further access to the Contract Area or information obtained in connection with operations hereunder and shall not be entitled to vote on any matter hereunder.As to any proposed operation in which it otherwise would have the right to participate, such party shall have the right to be a Consenting Party therein only if it pays the amount it is in default before the operation is commenced; otherwise, at Operator's election, it automatically shall be deemed a Non-Consenting Party to that operation. D. Multiple Drilling Proposals: No party to this agreement shall propose the drilling of more than one well at a time, nor shall any party to this agreement propose the drilling of a well during the time that another well is being drilled except: (1) by the mutual consent of all parties hereto; or (2) if one or more of said proposed wells are obligations necessary for the maintenance of any leasehold interest or farmout rights in the Contract Area which would otherwise expire within six (6) months from the date of such proposal. E. Distribution of Revenues: Subject to the provisions of Article VII.B. of this agreement, if any purchaser of production from the Contract Area agrees to remit all of the proceeds therefrom to the Operator for distribution, all such proceeds shall be required to be paid to the Operator which in turn shall remit to each Non-Operator its proportionate share of said proceeds received by the Operator within thirty (30) days after the receipt by the Operator of such proceeds.Operator will use its best efforts to make such disbursements correctly, but will be liable for incorrect disbursement only in event of gross negligence or willful negligence.Operator shall be entitled to receive compensation for this service based upon its actual cost of performing such service. F. Prepayment: Upon request by Operator, each Non-Operator shall prepay to Operator its proportionate share of the necessary costs to drill, test, complete, plug and abandon, recomplete and/or rework all wells covered by this agreement and Operator shall not be required to commence any operation hereunder until full prepayment for such operation has been received. G. Information and Data: All consenting parties participating in any well or operation, and which are not otherwise in default to Operator under the terms of this agreement shall be entitled to all tests, information and data related to such well or operation.However, it is agreed and understood that any Non-Consenting Party in well or operation shall not be entitled to any tests, information and data related to such well or operation if such party is a Non-Consenting Party in such well or operation. H. Operator’s Authority To Sell Gas Production: Notwithstanding anything to the contrary contained in Article Vl.G of this Operating Agreement, Operator is hereby granted and Operator accepts the express right and authority to (1) sell gas and associated hydrocarbons produced from the Contract Area, which are attributable to Non-Operator’s interest in the Contract Area and (2) disburse all proceeds (less applicable taxes) received from the sale of such gas and associated hydrocarbons to Non-Operators and their respective royalty owners in proportion to their revenue interests in the Contract Area.Such authority may be expressly revoked by written notice to Operator by the party desiring such revocation.Operator is fully authorized to negotiate and enter into gas sales agreements on behalf of all Non-Operators hereto (who have not expressly revoked such authority) covering gas production from the Contract Area.Any gas sales contracts entered into by Operator prior to receipt of notice of revocation of authority shall be binding upon party desiring such revocation until expiration of the term of the contract in question.Operator, however, agrees not to enter into contracts covering Non-Operator’s portion of gas sales, which provide for an initial term exceeding ninety (90) days without Non-Operator’s prior written approval.All gas sales arranged by Operator shall be made on behalf of all Non-Operators hereto in proportion to their interest in the Contract Area.Operator shall seek to obtain the best price obtainable for such gas in the area at the time of the contract; however, Operator shall not be a guarantor of obtaining the best price obtainable and Non-Operators recognize that factors other than price are valid considerations in gas marketing. I. Seismic Operations: If any party to this agreement proposes to shoot 3D seismic across any part of the Contract Area, such 3D seismic shoot shall not be conducted without the approval of at least 75% in interest of the parties entitled to participate in such operation, and upon such 75% approval, the non-consent provisions of this agreement shall not apply and participation in such 3D seismic operation shall be mandatory by all such parties.If any party who did not voluntarily elect to participate in such 3D seismic operation but is required to participate in such operation under the terms of this provision fails to timely pay for its share of costs related to such operation, Operator may deem such party in default and such party shall forfeit to the participating parties all of such defaulting party’s interest in the Contract Area except for any existing production and the wellbores and equipment related thereto. J. Contract Operations: Notwithstanding anything to the contrary elsewhere contained, it is understood and agreed that the Operator has contracted or will contract with Oblean Resources, LLC (“Oblean”), or any other suitable entity, to provide certain contract operating services and to designate itself with the Texas Railroad Commission as the regulatory “operator” of well(s) in the Contract Area, responsible to the Texas Railroad Commission for regulatory compliance; however, Mogul Energy International, Inc. is and shall be the Operator for all purposes under this Agreement. 17 1 IN WITNESS WHEREOF, this agreement shall be effective as of the 26 day of November 2 2010 . 3 ATTEST OR WITNESS: MOGUL ENERGY INTERNATIONAL INC. 4 OPERATOR 5 6 By:/s/ Timothy J. Turner 7 Tim Turner 8 Title: Executive Vice President 9 Date 10 Tax ID or S.S. No. 11 12 NON-OPERATORS 13 14 15 By:/s/ T. Guidish 16 Global Oil & Gas Resources, Inc 17 Type or print name 18 Title: 19 Date: 20 Tax ID or S.S. No.: 21 22 23 By:/s/ D. George 24 Indian Lane Asso., LLC 25 Type or print name 26 Title: 27 Date: 28 Tax ID or S.S. No.: 29 30 By:/s/ J. Romano 31 Dolimiti Partners, LLC 32 Type or print name 33 Title: 34 Date: 35 Tax ID or S.S. No.: 24 30 By:/s/ D. Thompson 31 Aura Oil Holdings, LTD 32 Type or print name 33 Title: 34 Date: 35 Tax ID or S.S. No.: 25 30 By:/s/ D. Kittler 31 Fossil Oil Company, LLC 32 Type or print name 33 Title: 34 Date: 35 Tax ID or S.S. No.: 26 30 By:/s/ T. Jacky 31 C. H. Squyres Family, LLC 32 Type or print name 33 Title: 34 Date: 35 Tax ID or S.S. No.: 27 1 ACKNOWLEDGMENTS 2 Note: The following forms of acknowledgment are the short forms approved by the Uniform Law on Notarial Acts.The 3 validity and effect of these forms in any state will depend upon the statutes of that state. 4 5 Individual acknowledgment: 6 State of ) 7 ) ss. 8 County of ) 9 This instrument was acknowledged before me on 10 by 11 12 (Sea], if any) 13 Title (and Rank) 14 My commission expires: 15 16 Acknowledgment in representative capacity: 17 State of ) 18 ) ss. 19 County of ) 20 This instrument was acknowledged before me on 21 by 22 of 23 (Sea], if any) 24 Title (and Rank) 25 My commission expires: My commission expires: 26 27 EXHIBIT “A” ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED JANUARY 17, 2011 BETWEEN MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR, AND NON-OPERATOR(S), AS IDENTIFIED ON EXHIBIT “A-2” ATTACHED HERETO. Description of lands subject to this agreement, and Land plat outlining the Stafford Prospect Contract Area – See Exhibit “A-1” (2)Restrictions, if any, as to depths, formations, or substances – See Exhibit “A-1” Parties to agreement with addresses and telephone numbers for notice purposes – See Exhibit “A-2” (4)Percentages or fractional interests of parties to this agreement – See Exhibit “A-2” Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement – See Exhibit “A-1” (6)Burdens on production – See Exhibit “A-1” 2 EXHIBIT “A-1” ATTACHED TO AND MADE A PART OF THAT CERTAIN OPERATING AGREEMENT DATED JANUARY 17, 2 MOGUL ENERGY INTERNATIONAL, INC., OPERATOR AND NON-OPERATOR(S), AS IDENTIFIED ON EXHIBIT “A-2” ATTACHED HERETO. 1. Description of Lands Subject to This Agreement: ANY AND ALL LANDS WITHIN THE STAFFORD PROSPECT AREA OUTLINE, AS PROVIDED FOR ON THE MOGUL ENERGY INTERNATIONAL, INC. PLAT DATED DECEMBER 07, 2010AND ATTACHED TOTHIS EXHIBIT “A-1” 2. Restrictions, if any, as to Depths, Formations, or Substances: None. 3. Burdens on Production: ALL ROYALTIES BURDENING THE OIL AND GAS LEASES DESCRIBED IN THIS EXHIBIT “A-1”, ALL OVERRIDING ROYALTIES OF RECORD AS OF THE DATE OF THIS AGREEMENT BURDENING THE OIL AND GAS LEASES DESCRIBED IN THIS EXHIBIT “A-1”, AND THE FOLLOWING: Donald Timko and James Sorrells – a proportionate total of four (4.00%) percent of 8/8 equally shared and burdened by all working interest owners in the proportions as set out herein. 4.Partial Listing of Oil and Gas Leases Subject to This Agreement: Name of Lessee Instrument Book Page Judge Harrison Stafford, II xx xx 3 EXHIBIT “A-2” ATTACHED TO AND MADE A PART OF THAT CERTAIN OPERATING AGREEMENT DATED JANUARY 17, 2 MOGUL ENERGY INTERNATIONAL, INC., OPERATOR AND NON-OPERATOR(S), AS IDENTIFIED ON EXHIBIT “A-2” ATTACHED HERETO. Before Casing Point Participant After Casing Point Working Interest Working Interest MOGUL ENERGY INTERNATIONAL, INC. % % SONORA ENERGY, L.L.C. % % AURA OIL HOLDINGS, LTD. % % GLOBAL OIL & GAS RESOURCES, INC. % % 4 EXHIBIT “B” ATTACHED TO AND MADE A PART OF THAT CERTAIN OPERATING AGREEMENT DATED JANUARY 17, 2 MOGUL ENERGY INTERNATIONAL, INC., OPERATOR AND NON-OPERATOR(S), AS IDENTIFIED ON EXHIBIT “A-2” ATTACHED HERETO. THERE IS NO EXHIBIT “B”. 5 EXHIBIT “C” ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED JANUARY 17, 2011 BETWEEN MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR, AND NON-OPERATOR(S), AS IDENTIFIED ON EXHIBIT “A-2” ATTACHED HERETO. ACCOUNTING PROCEDURE JOINT OPERATIONS I.GENERAL PROVISIONS 1. Definitions. “Joint Operating” shall mean the real and personal property subject to the Operating Agreement to which this Accounting Procedure is attached. “Joint Operations” shall mean all operations necessary or proper for the development, operation, protection, and maintenance of the Joint Property. “Joint Account” shall mean the account showing the charges paid and credits received in the conduct of the Joint Operations and which are to be shared by the Parties. “Operator” shall mean the party designated in the Operating Agreement to conduct the Joint Operations. “Non-Operators” shall mean the Parties to this Operating Agreement other than the Operator. “Parties” shall mean the Operator and Non-Operators. “First Level Supervisors” shall mean those employees whose primary function in Joint Operations is the direct supervision of other employees and/or contract labor directly employed on the Joint Property in a field operating capacity. “Technical Employees” shall mean those employees having special and specific engineering, geological, or other professional skills, and whose primary function in Joint Operations is the handling of specific operation conditions and problems for the benefit of the Joint Property. “Personal Expenses” shall mean travel and other reasonable reimbursable expenses of Operator’s employees. “Material” shall mean personal property, equipment or supplies acquired or held for use on the Joint Property. “Controllable Material” shall mean Material which at the time is so classified in the Material Classification Manual as most recently recommended by the Council of Petroleum Accountants Societies. 2. Statement and Billings. Operator shall bill Non-Operators on or before the last day of each month for their proportionate share of the Joint Account for the preceding month.The bills will be accompanied by statements which identify the authority for expenditure, lease, or facility, and all charges and credits summarized by appropriate classifications of investment and expense, except that items of Controllable Material and unusual charges and credits shall be separately identified and fully described in detail. 6 3. Advances and Payments of Non-Operators. A. Unless otherwise provided for in the Operating Agreement, Operator may require Non-Operators to advance their share of estimated cash outlay for the succeeding month’s operation within fifteen (15) days after receipt of the billing or by the first day of the month for which the advance is required, whichever is later.Operator shall adjust each monthly billing to reflect advances received from Non-Operators. B. Each Non-Operator shall pay its proportion of all bills within thirty (30) days after receipt.If payment is not made within that time, the unpaid balance shall bear interest, monthly, at the prime rate in effect at* on the first day of the month in which the delinquency occurs, plus 1%, or the maximum contract rate permitted by the applicable usury laws in the state in which the Joint Property is located, whichever is the lesser, plus attorney’s fees, court costs, and other costs in connection with the collection of unpaid amounts. *the end of the business day for Citibank, N.A. located in New York 4. Adjustments. Payment of any bills shall not prejudice the right of any Non-Operator to protest or question the correctness of the bill; provided, however, all bills and statements rendered to Non-Operators by the Operator during any calendar year shall conclusively be presumed to be true and correct after twenty-four (24) months following the end of any calendar year, unless within the twenty-four (24) month period a Non-Operator takes written exception to the bill(s) and makes claim on the Operator for an adjustment.No adjustment favorable to Operator shall be made unless it is made within the same prescribed time period.The provisions of this paragraph shall not prevent adjustments resulting from a physical inventory of Controllable Material as provided for in Section V. 5. Audits. A. A Non-Operator, on notice in writing to the Operator and all other Non-Operators, shall have the right to audit the Operator’s accounts and records relating to the Joint Account for any calendar year within the twenty-four (24) month period following the end of a calendar year; provided, however, the making of an audit shall not extend the time for the taking of written exception to and the adjustments of accounts as provided for in Paragraph 4 of this Section I.Where there are two or more Non-Operators, the Non-Operators shall make every reasonable effort to conduct a joint audit in a manner which will result in a minimum of inconvenience to the Operator.Operator shall bear no portion of the Non-Operators’ audit cost incurred under this paragraph unless agreed to by the Operator.The audits shall not be conducted more than once each year without prior approval of the Operator, except on the resignation or removal of the Operator, and shall be made at the expense of those Non-Operators approving the audit. B. The Operator shall reply in writing to an audit report within one hundred eighty (180) days after receipt of the audit. 6. Approval By Non-Operators. Where an approval or other agreement of the Parties or Non-Operators is expressly required under other sections of this Accounting Procedure, and if the Operating Agreement to which this Accounting Procedure is attached contains no contrary provisions, Operator shall notify all Non-Operators of the Operator’s proposal, and the agreement or approval of a majority in interest of the Non-Operators shall be controlling on all Non-Operators. 7 II. DIRECT CHARGES Operator shall charge the Joint Account with the following items: 1. Ecological and Environmental. Costs incurred for the benefit of the Joint Property as a result of governmental or regulatory requirements to satisfy environmental considerations applicable to the Joint Operations.These costs may include surveys of an ecological or archaeological nature and pollution control procedures as required by applicable laws and regulations. 2. Rentals and Royalties. Lease rentals and royalties paid by the Operator for the Joint Operations. 3. Labor. A. Salaries and wages of Operator’s field employees directly employed on the Joint Property in the conduct of Joint Operations. Salaries of First Level Supervisors in the field. Salaries and wages of Technical Employees directly employed on the Joint Property if the charges are excluded from the overhead rates. Salaries and wages of Technical Employees, either temporarily or permanently, assigned to and directly employed in the operation of the Joint Property if the charges are excluded from the overhead rates. B. Operator’s cost of holiday, vacation, sickness, and disability benefits and other customary allowances paid to employees whose salaries and wages are chargeable to a Joint Account under Paragraph 3.A. of this Section II.The costs under this Paragraph 3.B. may be charged on a “when and as paid basis” or by “percentage assessment” on the amount of salaries and wages chargeable to the Joint Account under Paragraph 3.A. of this Section II.If percentage assessment is used, the rate shall be based on the Operator’s cost experience. C. Expenditures or contributions made pursuant to assessments imposed by governmental authority which are applicable to Operator’s costs chargeable to the Joint Account under Paragraphs 3.A. and 3.B. of this Section II. D. Personal Expenses of those employees whose salaries and wages are chargeable to the Joint Account under Paragraph 3.A. of this Section II. 4. Employee Benefits. Operator’s current costs of established plans for employee’s group life insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus, and other benefit plans of a like nature, applicable to Operator’s labor cost chargeable to the Joint Account under Paragraphs 3.A. and 3.B. of this Section II. shall be Operator’s actual cost not to exceed the percent most recently recommended by the Council of Petroleum Accountants Societies. 5. Material. Material purchased or furnished by Operator for use on the Joint Property as provided under Section IV.Only those Materials shall be purchased for or transferred to the Joint Property as may be required for immediate use and is reasonably practical and consistent with efficient and economical operators.The accumulation of surplus stocks shall be avoided. 8 6. Transportation. Transportation of employees and Material necessary for the Joint Operations, but subject to the following limitations: A. If Material is moved to the Joint Property from the Operator’s warehouse or other properties, no charge shall be made to the Joint Account for a distance greater than the distance from the nearest reliable supply store where like material is normally available or railway receiving point nearest the Joint Property unless agreed to by the Parties. B. If surplus Material is moved to Operator’s warehouse or other storage point, no charge shall be made to the Joint Account for a distance greater than the distance to the nearest reliable supply store where the material is normally available, or railway receiving point nearest the Joint Property unless agreed to by the Parties.No charge shall be made to the Joint Account for moving Material to other properties belonging to Operator, unless agreed to by the Parties. C. In the application of subparagraphs A. and B. above, the option to equalize or charge actual trucking cost is available when the actual charge is $400 or less, excluding accessorial charges.The $400 will be adjusted to the amount most recently recommended by the Council of Petroleum Accountants Societies. 7. Services. The cost of contract services, equipment, and utilities provided by outside sources, except services excluded by Paragraph 10. of Section II. and Paragraphs i, ii, and iii, of Section III.The cost of professional consultant services and contract services of technical personnel directly engaged on the Joint Property if those changes are excluded from the overhead rates.The cost of professional consultant services or contract services of technical personnel not directly engaged on the Joint Property shall not be charged to the Joint Account unless previously agreed to by the Parties. 8. Equipment and Facilities Furnished By Operator. A. Operator shall charge the Joint Account for use of Operator owned equipment and facilities at rates commensurate with costs of ownership and operation.Those rates shall include costs of maintenance, repairs, other operating expense, insurance, taxes, depreciation, and interest on gross investment less accumulated depreciation not to exceed twelve percent (12%) per annum.The rates shall not exceed average commercial rates currently prevailing in the immediate area of the Joint Property. B. In lieu of charges in Paragraph 8.A. above, Operator may elect to use average commercial rates prevailing in the immediate area of the Joint Property less 20%.For automotive equipment, Operator may elect to use rates published by the Petroleum Motor Transport Association. 9. Damages and Losses to Joint Property. All costs or expenses necessary for the repair or replacement of Joint Property made necessary because of damages or losses incurred by fire, flood, storm, theft, accident, or other cause, except those resulting from Operator’s gross negligence or willful misconduct.Operator shall furnish Non-Operator written notice of damages or losses incurred as soon as practicable after a report of them has been received by Operator. Legal Expense. 9 Expense of handling, investigating, and settling litigation or claims, or Texas Railroad Commission proceeding discharging of liens, payment of judgments, and amounts paid for settlement of claims incurred in or resulting from operations under the Operating Agreement or necessary to protect or recover the Joint Property, except that no charge for services of Operator’s legal staff, or fees, or expense of outside attorneys shall be made unless previously agreed to by the Parties.All other legal expense is considered to be covered by the overhead provisions of Section III. unless otherwise agreed to by the Parties, except as provided in Section I., Paragraph 3. Taxes. All taxes of every kind and nature assessed or levied on or in connection with the Joint Property, the operation of it, or the production from it, and which taxes have been paid by the Operator for the benefit of the Parties.If the ad valorem taxes are based in whole or in part on separate valuations of each party’s working interest, then notwithstanding anything to the contrary in these Accounting Procedures, charges to the Joint Account shall be made and paid by the Parties in accordance with the tax value generated by each Party’s working interest. Insurance. Net premiums paid for insurance required to be carried for the Joint Operations for the protection of the Parties.In the event Joint Operations are conducted in a state in which Operator may act as self-insurer for Worker’s Compensation and/or Employers Liability under the respective state’s laws, Operator may, at its election, include the risk under its self-insurance program and in that event, Operator shall include a charge at Operator’s cost not to exceed manual rates. Abandonment and Reclamation. Costs incurred for abandonment of the Joint Property, including costs required by governmental or other regulatory authority. Communications. Cost of acquiring, leasing, installing, operating, repairing, and maintaining communication systems, including radio and microwave facilities directly serving the Joint Property.In the event communication facilities/systems serving the Joint Property are Operator owned, charges to the Joint Account shall be made as provided in Paragraph 8. of this Section II. Other Expenditures. Any other expenditure not covered or dealt with in the foregoing provisions of this Section II., or in Section III., and which is of direct benefit to the Joint Property, and is incurred by the Operator in the necessary and proper conduct of the Joint Operations. III. OVERHEAD 1. Overhead – Drilling and Producing Operations. i. As compensation for administrative, supervision, office services, and warehousing costs, Operator shall charge drilling and producing operations on either: (X) Fixed Rate Basis, Paragraph 1.A.; or, () Percentage Basis, Paragraph 1.B. Unless otherwise agreed to by the Parties, this charge shall be in lieu of costs and expenses of all offices and salaries, or wages plus applicable burdens and expenses of allpersonnel, except those directly chargeable under Paragraph 3.A., Section II.The cost and expense of services from outside sources in connection with matters of taxation, traffic, accounting, or matters before or involving governmental agencies shall be considered as included in the overhead rates provided for in the above selected Paragraph of this Section III., unless the cost and expense are agreed to be the Parties as a direct charge to the Joint Account. 10 ii. The salaries, wages, and Personal Expenses of Technical Employees and/or the cost of professional consultant services and contract services of technical personnel directly employed on the Joint Property: () shall be covered by the overhead rates; or, (X) shall not be covered by the overhead rates. iii. The salaries, wages, and Personal Expenses of Technical Employees and/or costs of professional consultant services and contract services of technical personnel, either temporarily or permanently assigned to and directly employed in the operation of the Joint Property: () shall be covered by the overhead rates; or, (X) shall not be covered by the overhead rates. A. Overhead – Fixed Rate Basis. Operator shall charge the Joint Account at the following rates per well, per month: Drilling Well Rate $5,000. (Prorated for less than a full month) Producing Well Rate $850. Application of Overhead – Fixed Rate Basis shall be as follows: (a) Drilling Well Rate. Charges for drilling wells shall begin on the date the well is spudded and terminate on the date the drilling rig, completion rig, or other units used in completion of the well is released, whichever is later, except that no charge shall be made during suspension of drilling or completion operations for fifteen (15) or more consecutive calendar days. Charges for wells undergoing any type of workover or recompletion for a period of five (5) consecutive work days or more shall be made at the drilling well rate.These charges shall be applied for the period from date workover operations, with rig or other units used in workover, commence through date of rig or other unit release, except that no charge shall be made during suspension of operations for fifteen (15) or more consecutive calendar days. (b) Producing Well Rates. An active well either produced or injected into for any portion of the month shall be considered as a one-well charge for the entire month. Each active completion in a multi-completed well in which production is not commingled down hole shall be considered as a one-well charge providing each completion is considered a separate well by the governing regulatory authority. An inactive gas well shut in because of overproduction or failure of purchaser to take the production shall be considered as a one-well charge providing the gas well is directly connected to a permanent sales outlet. 11 A one-well charge shall be made for the month in which plugging and abandonment operations are completed on any well.This one-well charge shall be made whether or not the well has produced except when drilling well rate applies. All other inactive wells (including but not limited to inactive wells covered by unit allowable, lease allowable, transferred allowable, etc.) shall not qualify for an overhead charge. The well rates shall be adjusted as of the first day of April each year following the effective date of the Operating Agreement to which this Accounting Procedure is attached.The adjustment shall be computed by multiplying the rate currently in use by the percentage increase or decrease in the average weekly earnings of Crude Petroleum and Gas Production Workers for the last calendar year compared to the calendar year preceding as shown by the index of average weekly earnings of Crude Petroleum and Gas Production Workers as published by the United States Department of Labor, Bureau of Labor Statistics, or the equivalent Canadian index as published by Statistics Canada, as applicable.The adjusted rates shall be the rates currently in use, plus or minus the computed adjustment. B. Overhead – Percentage Basis. Operator shall charge the Joint Account at the following rates: (a) Development. NA Percent (%) of the cost of development of the Joint Property exclusive of costs provided under Paragraph 10. of Section II. and all salvage credits. (b) Operating. NA Percent (%) of the cost of operating the Joint Property exclusive of costs provided under Paragraphs 2. and 10. of Section II., all salvage credits, the value of injected substances purchased for secondary recovery and all taxes and assessments which are levied, assessed, and paid on the mineral interest in and to the Joint Property. Application of Overhead – Percentage Basis shall be as follows: For the purpose of determining charges on a Percentage Basis under Paragraph 1.B. of this Section III., development shall include all costs in connection with drilling, redrilling, deepening, or any remedial operations on any or all wells involving the use of drilling rig and crew capable of drilling to the producing interval on the Joint Property; also, preliminary expenditures necessary in preparation for drilling and expenditures incurred in abandoning when the well is not completed as a producer, and original cost of construction or installation of fixed assets, the expansion of fixed assets and any other project clearly discernible as a fixed asset, except Major Construction as defined in Paragraph 2. of this Section III.All other costs shall be considered as operating. 2. Overhead – Major Construction. To compensate Operator for overhead costs incurred in the construction and installation of fixed assets, the expansion of fixed assets, and any other project clearly discernible as a fixed asset required for the development and operation of the Joint Property, Operator shall either negotiate a rate prior to the beginning of construction, or shall charge the Joint Account for overhead based on the following rates for any Major Construction project in excess of $50,000.00: 12 A.4 % of first $100,000 or total cost if less, plus B. 3 % of costs in excess of $100,000 but less than $1,000,000, plus C. 2 % of costs in excess of $1,000,000. Total cost shall mean the gross cost of any one project.For the purpose of this paragraph, the component parts of a single project shall not be treated separately and the cost of drilling and workover wells and artificial lift equipment shall be excluded. 3. Catastrophe Overhead. To compensate Operator for overhead costs incurred in the event of expenditures resulting from a single occurrence due to oil spill, blowout, explosion, fire, storm, hurricane, or other catastrophes as agreed to by the Parties, which are necessary to restore the Joint Property to the equivalent condition that existed prior to the event causing the expenditures, Operator shall either negotiate a rate prior to charging the Joint Account or shall charge the Joint Account for overhead based on the following rates: A. 4 % of total costs through $100,000; plus B. 3 % of total costs in excess of $100,000 but less than $1,000,000; plus C. 2 % of total costs in excess of $1,000,000. Expenditures subject to the overheads above will not be reduced by insurance recoveries, and no other overhead provisions of this Section III. shall apply. 4. Amendment of Rates. The overhead rates provided for in this Section III. may be amended from time to time only by mutual agreement between the Parties if, in practice, the rates are found to be insufficient or excessive. IV. PRICING OF JOINT ACCOUNT MATERIAL PURCHASES, TRANSFERS, AND DISPOSITIONS Operator is responsible for Joint Account Material and shall make proper and timely charges and credits for all Material movements affecting the Joint Property.Operator shall provide all Material for use on the Joint Property; however, at Operator’s option, the Material may be supplied by the Non-Operator.Operator shall make timely disposition of idle and/or surplus Material, the disposal being made either through sale to Operator or Non-Operator, division in kind, or sale to outsiders.Operator may purchase, but shall be under no obligation to purchase the interest of Non-Operators in surplus condition A. and B. Material.The disposal of surplus Controllable Material not purchased by the Operator shall be agreed to by the Parties. 1. Purchases. Material purchased shall be charged at the price paid by Operator after deduction of all discounts received.In case of Material found to be defective or returned to vendor for any other reasons, credit shall be passed to the Joint Account when adjustment has been received by the Operator. 2. Transfers and Dispositions. Material furnished to the Joint Property and Material transferred from the Joint Property or disposed of by the Operator, unless otherwise agreed to by the Parties, shall be priced on the following basis exclusive of cash discounts. 13 A. New Material (Condition A). New material shall be priced at the current market price, as quoted by the nearest reliable supply store. B. Good Used Material (Condition B). Material in sound and serviceable condition and suitable for reuse without reconditioning: Material moved to the Joint Property. At seventy-five percent (75%) of current new price, as determined by Paragraph A. Material used on and moved from the Joint Property. (a) At seventy-five percent (75%) of current new price, as determined by Paragraph A, if Material was originally charged to the Joint Account as new Material; or, (b) At sixty-five percent (65%) of current new price, as determined by Paragraph A, if Material was originally charged to the Joint Account as used Material. Material not used on and moved from the Joint Property. At seventy-five percent (75%) of current new price as determined by Paragraph A. The cost of reconditioning, if any, shall be absorbed by the transferring property. C. Other Used Material. Condition C. Material which is not in sound and serviceable condition and not suitable for its original function until after reconditioning shall be priced at fifty percent (50%) of current new price as determined by Paragraph A.The cost of reconditioning shall be charged to the receiving property, provided Condition C value plus cost of reconditioning does not exceed Condition B value. Condition D. Material, excluding junk, no longer suitable for its original purpose, but usable for some other purpose shall be priced on a basis commensurate with its use.Operator may dispose of Condition D Material under procedures normally used by Operator without prior approval of Non-Operators. (a) Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A and B seamless line pipe of comparable size and weight.Used casing, tubing or drill pipe utilized as line pipe shall be priced at used line pipe prices. (b) Casing, tubing or drill pipe used as higher pressure service lines than standard line pipe, e.g. power oil lines, shall be priced under normal pricing procedures for casing, tubing, or drill pipe.Upset tubular goods shall be priced on a non upset basis. Condition E. Junk shall be priced at prevailing prices.Operator may dispose of Condition E Material under procedures normally utilized by Operator without prior approval of Non-Operators. 14 D. Obsolete Material. Material which is serviceable and usable for its original function but condition and/or value of the Material is not equivalent to that which would justify a price as provided above may be specially priced as agreed to by the Parties.The price should result in the Joint Account being charged with the value of the service rendered by the Material. E. Pricing Conditions. Loading or unloading costs may be charged to the Joint Account at the actual third party cost incurred. Material involving erection costs shall be charged at actual third party costs incurred.NOTWITHSTANDING ANYTHING CONTAINED HEREIN, THE PRICE ON USED MATERIALS SHALL NOT EXCEED CURRENT MARKET PRICE FOR COMPARABLE MATERIAL. 3. Premium Prices. Whenever Material is not readily obtainable at published or listed prices because of national emergencies, strikes, or other unusual causes over which the Operator has no control, the Operator may charge the Joint Account for the required Material at the Operator’s actual cost incurred in providing the Material, in making it suitable for use, and in moving it to the Joint Property; provided notice in writing is furnished to Non-Operators of the proposed charge prior to billing Non-Operators for the Material.Each Non-Operator shall have the right, by so electing and notifying Operator within ten (10) days after receiving notice from Operator, to furnish in kind all or part of his share of the Material suitable for use and acceptable to Operator. 4. Warranty of Material Furnished By Operator. Operator does not warrant the Material furnished.In case of defective Material, credit shall not be passed to the Joint Account until adjustment has been received by Operator from the manufacturers or their agents. V.INVENTORIES The Operator shall maintain detailed records of Controllable Material. 1. Periodic Inventories, Notice, and Representation. At reasonable intervals, inventories shall be taken by Operator of the Joint Account Controllable Material.Written notice of intention to take inventory shall be given by Operator at least thirty (30) days before any inventory is to begin so that Non-Operators may be represented when any inventory is taken.Failure of Non-Operators to be represented at any inventory shall bind Non-Operators to accept the inventory taken by Operator. 2. Reconciliation and Adjustment of Inventories. Adjustments to the Joint Account resulting from the reconciliation of a physical inventory shall be made within six months following the taking of the inventory.Inventory adjustments shall be made by Operator to the Joint Account for overages and shortages, but, Operator shall be held accountable only for shortages due to lack of reasonable diligence. 3. Special Inventories. 15 Special inventories may be taken whenever there is any sale, change of interest, or change of Operator in the Joint Property.It shall be the duty of the party selling to notify all other Parties as quickly as possible after the transfer of interest takes place.In such cases, both the seller and the purchaser shall be governed by such inventory.In cases involving a change of Operator, all Parties shall be governed by the inventory. 4. Expense of Conducting Inventories. A. The expense of conducting periodic inventories shall not be charged to the Joint Account unless agreed to by the Parties. B. The expense of conducting special inventories shall be charged to the Parties requesting such inventories, except inventories required due to change of Operator shall be charged to the Joint Accounting. 16 EXHIBIT “D” ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED JANUARY 17, 2, INC., AS OPERATOR, AND NON-OPERATOR(S), AS IDENTIFIED ON EXHIBIT “A-2” ATTACHED HERETO. 1. INSURANCE A. Workmen’s Compensation Insurance to cover full liability under the Workmen’s Compensation laws of the state in which the Contract Area is located. B. Employer’s Liability Insurance with limits of not less than $ 1,000,000.00 for the accidental injury or death of one or more employees. C. Comprehensive General Public Liability Bodily Injury Insurance with limits of liability of not less than $1,000,000.00 for the accidental injury or death of one person, and $1,000,000.00 for the accidental injury or death of more than one person as the result of one accident. D. Comprehensive General Public Liability Property Damage Insurance with limits of not less than $1,000,000.00 for damage to property as a result of one accident or one occurrence. E. Automobile Public Liability and Property Damage Insurance combined with limits of not less than $1,000,000.00 for injuries to or death of one person or property damage, and $1,000,000.00 for injuries to or death of more than one person and property damage as the result of one accident. F. Umbrella Liability with limits of $5,000,000.00 G. Operator shall, at the joint expense of the parties hereto, at all times while operations are conducted hereunder, provide with responsible insurance companies the following insurance: Control of Well Insurance, including expense for Clean-up, Containment, Seepage and Pollution with combined limits of not less than $5,000,000.00 per occurrence. H. Each party shall have the right to be excluded from the above stated insurance coverage and therefore not be charged for its proportionate share thereof, by acquiring at its cost its own insurance meeting the requirements set forth above.If such party acquires such insurance, it shall furnish a certificate or certificates executed by the company providing the insurance required hereunder certifying that all required coverages are in full force and effect, and will not be terminated, modified or canceled without at least thirty (30) days notice to the parties hereto. I. Losses for which no insurance is required to be carried or in excess of the limits set forth above, shall be borne by the parties in proportion of their respective interests herein and shall be charged to the joint account. 2. PREMIUMS AND ADDITIONAL COVERAGE A. The premiums paid for all Insurance shall be charged as operation expense.No Insurance, other than that shown above, shall be carried for the benefit of the Joint Account except by mutual consent of the Parties. 17 EXHIBIT “E” ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED JANUARY 17, 2011 BETWEEN MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR, AND NON-OPERATOR(S), AS IDENTIFIED ON EXHIBIT “A-2” ATTACHED HERETO. GAS BALANCING AGREEMENT By the terms of the Operating Agreement, to which this Gas Balancing Agreement is attached, each party has the right to take and market its share of gas produced from the Contract Area described in the Operating Agreement.In the event any party is not able to take its share of gas, or has contracted to sell its share of gas produced from the Contract Area to a purchaser which is unable at any time while the Operating Agreement is in effect to take the share of gas attributable to the interest of the party, the terms of this Gas Balancing Agreement shall automatically become effective. During the period or periods when any party has no market for, or its purchaser is unable to take its share of gas, the other parties shall be entitled to produce, each month, one hundred percent (100%) of the allowable gas production assigned to the Contract Area by the appropriate governmental entity having jurisdiction, and each party shall have the right to take or deliver its prorata share of all of the production.All parties to the Operating Agreement shall share in and own the condensate recovered at the surface in accordance with their respective interests in the Contract Area, but each party taking gas shall own all the gas it takes or delivers to its purchaser.Each party that is unable to market its share of the produced gas shall be credited with gas "in storage" equal to its share of the gas produced, less its share of gas used in lease operations, vented, or lost.The Operator designated in the Operating Agreement, and its successor Operators shall maintain a current account of the gas balance between the parties and shall furnish all parties monthly statements showing the total quantity of gas produced, used in lease operations, vented or lost, and the total quantity of condensate recovered.Each party taking gas shall furnish Operator a monthly statement of the amount of gas taken. At all times while gas is produced from the Contract Area, each party, regardless of whether the party is taking gas or unable to take gas, will make settlement with the respective royalty owners to whom they are each accountable, just as if each party were taking or delivering to a purchaser its share, and its share only, of gas production.Each party agrees to hold each other party harmless from any and all claims for royalty payments asserted by royalty owners to whom each party is accountable.Each party producing and/or delivering gas to its purchaser shall pay any and all production taxes due on such gas. After notice to Operator, any party who has been unable to take gas may begin taking or delivering its share of the produced gas to its purchaser.In addition to its share, each party, until it has recovered its gas in storage and balanced its gas account, shall be entitled to take or deliver a volume of gas equal to Twenty Five percent(25%) of each overproduced party's share of produced gas (the "additional gas").If more than one party is entitled to the additional produced gas.It shall divide the additional gas between them.The portion of the additional gas which each party shall be entitled to take shall be determined by dividing a party's interest in the Contract Area by the sum of the Contract Area interests of all parties taking the additional gas. The Operator, at the request of any party, may produce the entire well stream, if necessary, for a deliverability test not to exceed seventy-two (72) hours duration, which may be required by the requesting party's Gas Sales Contract, and may overproduce in any other situation, provided such overproducing is consistent with prudent operations. It is the intent of the parties to this Gas Balancing Agreement that during the productive life of each well on the Contract Area, each party shall have the opportunity to share in the actual cumulative production from each well, in proportion to its Contract Area interest in the gas produced.Every reasonable effort shall be made to balance the parties’ over deliveries and under deliveries of produced gas on a monthly basis, provided the pipeline handling each party's gas is able to take the share of production to which each party is entitled. 18 In the event production of gas from a reservoir in a well permanently ceases prior to the time that the accounts of the parties have been balanced, a complete balancing shall be accomplished by a money settlement between the parties within 90 days of the date the reservoir in the well permanently ceases to produce.The settlement shall be based on the price or prices actually received by each overproduced party for its share of the gas of an under produced party, without interest, less any applicable production taxes paid by the overproduced party on the gas.The parties recognize there may be changes in the price per MCF of gas received by the parties receiving a share of the gas of an under produced party.In view of this, the parties agree that for the purpose of determining the price, per MCF, of overproduction and underproduction of gas, (recognizing the price per MCF determines the money settlement to be made by the overproduced parties to the under produced parties) the overproduction and underproduction amounts of gas shall be offset in the order the overproduction and underproduction accrued. The provisions of this Gas Balancing Agreement shall be separately applicable to each well and each reservoir in the Contract Area and production from one reservoir in a gas well may not be utilized for the purpose of balancing underproduction and overproduction from other reservoirs in a gas well. 19 EXHIBIT "F" ATTACHED TO AND MADE PART OF THAT CERTAIN JOINT OPERATION AGREEMENT DATED JANUARY 17, 2011 BETWEEN MOGUL ENERGY INTERNATIONAL, INC., AS OPERATOR, AND NON-OPERATOR(S), AS IDENTIFIED ON EXHIBIT “A-2” ATTACHED HERETO. NON-DISCRIMINATION AND CERTIFICATION OF NON-SEGREGATED FACILITIES 1. During the performance of this Contract, the Operator agrees as follows: A.The Operator will not discriminate against any employee or applicant for employment because of race, color, religion, sex or national origin.The Operator will take affirmative action to ensure that applicants are employed, and that employees are treated during employment without regard to their race, color, religion, sex or national origin.Such action shall include, but not be limited to, the following: employment, upgrading, demotion or transfer, recruitment or recruitment advertising; layoff or termination; rates of pay or other forms of compensation; and selection for training including apprenticeship.The Operator agrees to post in conspicuous places, available to employees and applicants for employment, notices to be provided by the contracting office setting forth the provisions of this non-discrimination clause. B.The Operator will, in all solicitations or advertisements for employees places by or on behalf of the Operator, state that all qualified applicants will receive consideration for employment without regard to race, color, religion, sex or national origin. C.The Operator will send to each labor union or representative or workers with which he has a collective bargaining agreement or other contract or understanding, a notice to be provided by the agency contracting office, advising the labor union or worker’s representatives of the Operator's commitments under Section 202 of Executive Order No. 11246 of September 24, 1965, and shall post copies of the notice in conspicuous places available to employees and applicants for employment. D.The Operator will comply with all provisions of Executive Order No. 11246 of September 24, 1965, and by the rules, regulations and relevant orders of the Secretary of Labor. E.The Operator will furnish all information and reports required by Executive Order No. 11246 of September 24, 1965, and by the rules, regulations and orders of the Secretary of Labor, or pursuant thereto, and will permit access to his books, records and accounts by the contracting agency and the Secretary of Labor for purposes of investigation to ascertain compliance with such rules, regulations and orders. F.In the event of Operator's non-compliance with the non-discrimination of this contract or with any of such rules, regulations or orders, this contract may be canceled, terminated or suspended, or in whole or in part, and the Operator may be declared ineligible for further Government contracts in accordance with procedures authorized in Executive Order No. 11246 of September 24, 1965, and such other sanctions may be imposed and remedies invoked as provided in said Executive Order No. 11246 of September 24, 1965, or by rules, regulation or order of the Secretary of Labor, or as otherwise provided by law. G.The Operator will include the provisions of Paragraphs (1) through (7) in every subcontract or purchase order unless exempted by rules, regulations or orders of the Secretary of Labor issued pursuant to Section 204 of Executive Order No. 11246 of September 24, 1965, so that such provisions will be binding upon each contractor or vendor.The Operator will take such action with respect to any contract or purchase order as the contracting agency may direct as a means of enforcing such provisions, including sanctions for non-compliance; provided, however, that in the even the Operator becomes involved in or is threatened with litigation with a contractor or vendoras a result of such direction by the contracting agency, the Operator may request the United States to enter into such litigation to protect the interest of the United States. 20 2. Equal Employment Opportunity Reporting. The Operator, unless exempt, agrees to file with the appropriate federal agency a complete and accurate report on Standard Form 100 (EEO-1) within thirty (30) days after the signing of this Agreement or the award of any such purchase order, as the case may be, (unless such a report has been filed in the last 12 months), and agrees to continue to file such reports annual, on or before March 31st. (41 CFR 60-1.7(a)). 3. Affirmative Action Compliance Program. The Operator agrees to develop and maintain a current written affirmative action compliance program for each of its establishments in accordance with the regulations of the Secretary of Labor promulgated under Executive Order No. 11246, as amended (41 CFR 60-01.40). 4. Veteran's Employment. In the event the agreement to which this exhibit is attached is for the purpose of carrying with any department or agency of the United States for the procurement of personal property and non-personal services (including construction) for the United States as provided by Section 2012 of Title 38 USC, Operator agrees to give special emphasis to the employment of qualified disabled veterans and veterans of the Vietnam era and to list immediately with the appropriate local employment service office all of its suitable employment openings. 5. Equal Opportunity in Employment Certification of Non-Segregated Facilities. Operator, by entering into the contract to which this Exhibit D is attached, certifies that he does not maintain or provide for his employees any segregated facilities at any of his establishments, and that he does not permit his employees to perform their services at any location, under his control, where segregated facilities are maintained.Operator agrees that a breach of this certification is a violation of the Equal Opportunity clause in this contract.As used in this certification, the term "segregated facilities" means, but is not limited to, any waiting rooms, work areas, restrooms and washrooms, restaurants, and other eating areas, time clocks, locker rooms, and other storage or dressing areas, parking lots, drinking fountains, recreation or entertainment areas, transportation, and housing facilities provided for employees which are segregated by explicit directive or are in fact segregated on the basis of race, creed, color or national origin, because of habit, local custom, or otherwise.He further agrees that (except where he has obtained identical certifications from proposed contracts for specific time periods) he will obtain identical certifications from proposed contractors prior to the award of contracts exceeding $10,00.00 which are not exempt from the provisions of the Equal Opportunity clause, that he will retain such certifications in his files; and that he will forward the following notice to such proposed contractors (except where the proposed contractors have submitted identical certifications for specific time periods): 6. Notice to Prospective Contractors of Requirement for Certifications of Facilities. A Certification of Non-Segregated Facilities, as required by the May 9, 1967 Order (32 F.R. 7439, May 19, 1967) on Elimination of Segregated Facilities, by the Secretary of Labor, must be submitted prior to the award of a contract exceeding $10,000.00 which is not exempt from the provisions of the Equal Opportunity clause.The certification may be submitted either for each contract or for all contracts during a period (i.e., quarterly, semi-annually, or annually). 21
